CLIFFORD LIMITED LIABILITY PARTNERSHIP

CHANCE

EXECUTION COPY

DATED 31 MARCH 2000

THE GOVERNMENT OF THE REPUBLIC OF ZAMBIA
and

MOPANI COPPER MINES PLC

MUFULIRA MINE, SMELTER AND REFINERY AND
NKANA MINES, CONCENTRATOR AND COBALT PLANT
DEVELOPMENT AGREEMENT

CONTENTS

Clause Page

e PA AwA YN

Sn ee ee
S&Se radar SRE S

Definitions And Interpretations

Obligations To Develop ...........::.:::ceeeeeeeeee

Rights To Export And Import And Arms’ Length Dealings .............:::ssseeeeseeeees 16
PLOCULEMERL.............:000seeesseceeesssseeseeeeeeenstsesseeeeeeeeteeeeeeeneeeteeenaeeeseeeeeeeee 18
Local Business Development ...............::::cccseeeeecesecseeeeenaseneeeeeeeseeeneetereeeeees 18
Training And Human Resources Management...............::ccccceecceeeeeeeseeeeeteeeeees 19
BV011 ¢-11 (> ES 22
Suspension Or Curtailment Of Production. ...............2...cseseesseeceseeeeseneeeeeteeeesene 22
Social Assets And Municipal Infrastructure Services ..............ccccccccseeeesesteeeeeeeee 25
Records And Operating Reports ................cccseeeeccceeseseeeeaaeeeeeeeeeseseaeeetenseeees 28
Foreign Exchange ..........0......ccccsseseeccececcesseeeuaueaseeseeseeeseecssaeeceseseerenseeages 31
Environmental Issues .................ccccceceeeeecccceeeeeseaeaeeseneneeeeeeeeeeneneeeeseeeeeeees 34
Communications ................0cccesscceseeeeeceeeeeeeeeeeseeeesaeeeaeeeeeeeseeeeeeneeeseeeeeees 41
General Obligation To Pay Tax .............scscseseeeeeecceeecseseneeaeeeeeeeesnaneeeeeeeeeeees 43
Vat Refunds ...........:::sceseesseeecessnneceeeeeeseeesseeeeeeeseeeeenneeseansaeaaeaeeeseserenenes 43
Taxation Stability ..............cccccccesecesesseeeseeeereeesseseseecceeeeesereeseseesniseeeenees 43
ASSIQNMENL..............c0eccceeeesseceeeeseeeeeeeeceeeesesessaseeeseseeteneeeteeeetsaseceeeeseree 46
Extensions To Time.............cccccccescssssseceeeesessssssseeeeseeseeesseeeerenesesetereeeees 47
Termination ...............cccceeeeeeeseeeeeeeeesseceeeeeeeeseseeessseeeeeeeeeeeeeceeeenneseeeeeees 48
Amicable Settlement Of Disputes ................:::cccceseesessseeeeeeeesceeeeeeeseesneeeeeees 51
Sole Expert..........cccccccccccceeesscecsessesseseseeeeseeeesssssseeeeeeeesseeeesesessseeeeeeeaes 52
Arrbitration.........c cece ceeceseeesseeeeensesseneeeeeseeeeesssnesteeeeeseeeeeeeeesseenseeeeeeees 57
Performance To Continue..............cc:cccccceeesereseeeeeeeecseeenstesensteeaseseeeeeeeneees 58
Waiver Of Sovereign Immunity ...................:cc0ccccceeseaeeeeeeeeeeeeeeeeeeeeeeeeeeeeees 58
Law Applicable ................cceesceccesseseeeceeeeesessessseeeeeeseeeseeestenseneasaeeeeeeees 59
Force Majeure .............eeeeeseeeeeeeseennseceeceeseesessssnseeeeeeeeeeeesetseeeesersaeeseeeees 59
Variation... cece eee ceec cet eeteeeeennecaeeeeeeeseeeeeeteasaeeeeeeeeeeeeeeneeeneeneeneneeeees 60
Consultation ...........0.0.cccsscesesesssceceee sees eee seseeeeeceeeeeeeeeeaeeeeeeeeeeneseeeneneeeees 62
BS Co) (oO SEES ESS 63
WAIVE oo... ee eeecceccceeeeeeeeeereesseeeeeeeeaaeeeeceseeeseeeessraeteeeeseseseseeeseesssseneneeees 64
Severability ...........ccccesecescsseesecesseeeeseececseetesenseecesteeeesseeeseeeaaseseseeeeneas 64

London-2/557952/07 G2181/00030
32. Further ACts..........cccccccecsssecesesssccseeeeeeeeeeceecsseseseesseseeseeeeeessereseeeaanieeenes 64
33, Counterparts 2.0.2... ..ccececcceesesccecneeeeeeeceesccecetseeseesseaseeeeesesseeeetnesseeeneee 64
34. Representations And Warranties ...............cccccccseceseeseaceceeeeeeeeeeeeeertaseeeeeteee 65
Schedule 1 APPROVED PROGRAMME OF MINING AND METAL TREATMENT OPERATIONS 67
Schedule 2 LOCAL BUSINESS DEVELOPMENT PROGRAMME........0+ccsccssseeeeesseeseseeesee 68
Schedule 3 CONTRACT AREAS, LARGE SCALE MINING LICENCE AND MINING AREAS....69
Schedule 4 SOCIAL SERVICES ..

Schedule 5 ENVIRONMENTAL PLAN.....0.0:0cccccesscsceseseeeseeeesceseessssecseseessessesienes 75
Schedule 6 TRAINING & HUMAN RESOURCES MANAGEMENT PROGRAMME.........5--000++ 76
Schedule 7 INSURANCE POLICIES .

Schedule 8 TAX SCHEDULE......0...0.cccccecceeseneeeeeeeseeecensscasseeeeeseeeeeeseeateneeseeenest 78
Schedule 9 TRANSFERRING SOCIAL ASSETS .........0c:ccscceeseecseccesenseensseeeeeseeteeneed 83

London-2/557952/07 G2181/00030
THIS AGREEMENT is made on 31 March 2000

BETWEEN:

(A)

@)

THE GOVERNMENT OF THE REPUBLIC OF ZAMBIA, acting through the
Ministry of Mines and Minerals Development whose office is at the Ministry of Mines
and Minerals Development, PO Box 31969, Haile Selassie Avenue, Lusaka, Zambia
and the Ministry of Finance and Economic Development whose office is at the
Ministry of Finance and Economic Development, PO Box 50062, Ridgeway 15101,
Chimanga Road, Lusaka, Zambia; and

MOPANI COPPER MINES PLC, a company incorporated in Zambia (registered
number 44139), whose registered office is at Insurance House, Kitwe, Zambia (the
"Company", which term shall include any permitted assigns or successors of the rights
and obligations of the Company).

WHEREAS:

0)

Q)

@)

@)

6)

6)

Proposals have been submitted for the acquisition and subsequent rehabilitation,
development and operation of the mine, concentrator, smelter and refinery, and
associated facilities at the ZCCM operating division known as Mufulira and the mine,
concentrator and cobalt plant at the ZCCM operating division known as Nkana, all
situated in the Copperbelt Province of Zambia (the "Facilities") the location of which
is more specifically identified by reference to the plan annexed hereto as Schedule 3,
Part J.

GRZ has approved these proposals, which are hereafter referred to as the "Approved
Programme of Mining and Metal Treatment Operations".

The rehabilitation, development and operation of the Facilities will be of major
economic significance to the people of Zambia.

GRZ wishes to ensure that the continued development and exploitation of the
commercial deposits of copper and cobalt ore at the Facilities' mines, together with the
development and operation of the smelter, refinery, concentrators and cobalt plant will
secure the maximum benefit for, and adequately contribute to the advancement and the
social and economic welfare of, the people of Zambia, including the people in the
vicinity of the Contract Area in a manner consistent with their needs and the protection
of the environment and, at the same time, secure an appropriate return on investment
for the Company commensurate with the risks involved to the Company.

GRZ and the Company have agreed on a number of matters which are set out in this
Agreement and wish the matters agreed upon to be an enduring arrangement of national
interest.

GRZ has granted to the Minister of Mines and Minerals Development and the Minister
of Finance statutory authority under Section 9 of the Act to enter into this Agreement
on behalf of GRZ, and GRZ and the Company agree to be bound by all the terms and

London-2/557952/07 -3- G2181/00030
conditions relating thereto. The Minister has consulted with the Minister of Finance as
required by Section 9 of the Act, as amended, and has sought and received the advice
of the Mining Advisory Committee in accordance with Section 88 of the Act and is
acting in accordance with such advice.

(1) — GRZ, the Company and ZCCM have entered into a Sale and Purchase Agreement
dated 18 February 2000 which requires on its Completion (as therein defined) the entry
into of this Agreement.

London-2/557952/07 -4- G2181/00030
11

PART A
GENERAL

DEFINITIONS AND INTERPRETATIONS

In this Agreement and the Schedules hereof, unless the context otherwise requires:

“Act" means the Mines and Minerals Act (Chapter 213 of the Laws of Zambia) as
from time to time amended and in effect and includes any regulations made thereunder;

“Affiliate, Affiliated Party, or Affiliated Parties" means:

(a) any company in which the Company or a Shareholder (as the case may be)
holds forty per cent. (40%) or more of the ordinary voting shares or which
holds forty per cent. (40%) or more of the Company's or a Shareholder's (as
the case may be) ordinary shares;

(b) any person which, directly or indirectly, is controlled by or Controls, or is
under Common Control with the Company or a Shareholder (as the case may
be); or

(c) any person or group of persons being directors or executive officers of, or in
the employment of any person referred to in (a) or (b) above,

and "Control" means:

@ the power (whether directly or indirectly) and whether by the ownership of
share capital, the possession of voting power, contract or otherwise to appoint
and/or remove all or such of the board of directors or other governing body of
a person as are able to cast a majority of the votes capable of being cast by the
members of that board as body, or otherwise to control or have power to
control the policies and affairs of that person; and/or

© the holding and/or the ownership of the beneficial interests in and/or the
ability to exercise the voting rights applicable to shares or other securities in
any person which confer in aggregate on the holders whether directly or by
means of holding such interests in one or more other persons (either directly
or indirectly) more than forty per cent. (40%) of the voting rights exercisable
at general meetings of that person,

and "Controlled by" shall be construed accordingly and "Common Control” means
the circumstances where two (2) or more persons are controlled by the same person or
its Affiliates;

"Agreement" means this agreement as varied from time to time in accordance with the
terms hereof;

London-2/557952/07 -5- G2181/00030
“Approved Programme of Mining and Metal Treatment Operations" means the
proposals for rehabilitating, developing and operating the Facilities which are set out in
Schedule 1 (as varied from time to time in accordance with Clause 27);

“Arms' Length Terms" means a transaction (which, provided that all such agreements
are properly disclosed, may be documented by more than one (1) agreement between
the same parties) where:

(a) the parties in negotiating the transaction have sought to promote their own best
interests in accordance with fair and honest business methods;

(b) the consideration expressed in the agreement(s) for the transaction entered into
is the only consideration for the transaction; and

(c) the price and other terms of the transaction:

@ are similar to the average market prices and terms and conditions offered
by third parties for a transaction of a similar size and nature; or

i) have not been affected by, nor determined as a consequence of, any
other agreement or any direct or indirect relationship (other than the
relationship created by the transaction agreement(s)) between the selling
party or shareholders of the selling party, or a company in which the
selling party is a shareholder, and buying party or shareholders of the
buying party, or a company in which the buying party is a shareholder;

“Assets” shall have the meaning assigned to it in the Sale and Purchase Agreement;

"Business Day" means a day on which commercial banks are generally open for
business in London, Lusaka, New York City and Zurich;

“Calendar Month" means a month commencing on the first (1st) day of such month
and ending on the thirtieth (30th) or thirty first (31st) day of such month or, in the case
of February, the twenty eighth (28th) or twenty ninth (29th) day as the case may be;

"Carlisa" means Carlisa Investments Corp, a company incorporated in the British
Virgin Islands (registered no.211422) whose registered office is at R.G. Hodge Plaza,
Upper Man Street, Wickham Cay 1, Road Town, Tortola, British Virgin Islands;

"Central Bank" means the Bank of Zambia or any successor;

"Collective Agreement" means the agreement between the Seller and the MUZ dated
17 August 1999 (effective from 1 July 1999) as amended from time to time which, for
the avoidance of doubt, includes the Standard Code Book 1996, the Disciplinary Code
Book, the 1981 Joint Evaluation Agreement, the 1997 Redundancy Agreement and
Administrative Rules Governing Payment for Service Held in Trust dated 15
September 1997;

London-2/557952/07 -6- 2181/0030
“Companies Act" means the Companies Act, Chapter 388 of the Laws of Zambia as
from time to time amended and in effect;

"Completion" has the meaning assigned to it in the Sale and Purchase Agreement;

"Completion Date" has the meaning assigned to it in the Sale and Purchase
Agreement,

“Contingent Commitment" means an investment of three hundred and forty three
million US dollars (US$343,000,000) to be expended in the manner, proportions and
amounts specified in, but subject to satisfaction of the conditions to that expenditure as
detailed in, the Approved Programme of Mining and Metal Treatment Operations;

"Contract Area(s)" means those land area(s) covered by the Leases, as are described
in Schedule 3 Part I;

"Control of Goods Regulations" means the Control of Goods (Import Declaration
Fee) Regulations, 1997 (S.I. No. 20 of 1997) as issued pursuant to an amendment (S.I
No. 7 of 1997) to the Control of Goods Act (Chapter 690 of the Laws of Zambia) as
from time to time amended and in effect;

"Copperbelt" means Copperbelt Province in Zambia comprising the main copper
mining area in Zambia;

"Costs to Resume Operations" means:

(a) one point two (1.2) times the costs (including the cost of new capital
expenditures) required to resume Normal Operations; plus

(b) one point two (1.2) times the sum of the Company's estimate of:

@ royalties;

(ii) Operating Costs;
(ii) new capital expenditure to the extent not included in Operating Costs;
and

(iv) all other incidental costs,

necessary to continue Normal Operations for a further period of twelve (12)
months;

"Director" means the person for the time being entitled to exercise the powers of the
Director of Mines under the Act;

"Dispute" means any dispute, disagreement, controversy, claim or difference of
whatsoever nature arising under, out of, in connection with or relating (in any manner
whatsoever) to this Agreement including (without limitation) any dispute or difference:

‘London-2/557952/07 -7- G2181/00030
(a) concerning the initial or continuing existence of this Agreement or any
provision thereof;

b) as to whether this Agreement or any provision thereof is invalid, illegal or
unenforceable (whether initially or otherwise);

© as to the interpretation, performance or breach of this Agreement (including
whether any default notices served under Clause 19 is valid or whether the
default or failure alleged in any such Default Notice has occurred);

(dd) concerning the legal capacity of any of the Parties, or the signatories on their
respective behalves to this Agreement, to enter into and validly bind the
Parties to the terms of this Agreement or any provisions (or any part of any
provision) thereof;

(0) as to whether any compensation is payable under any provision of this
Agreement and as to the quantum of such compensation; or

(f) any dispute or claim which is ancillary or connected, in each case in any
manner whatsoever, to the foregoing;

"Distributable Profits" means after tax profits and accumulated reserves of the
Company, available for distribution as dividends in accordance with Section 84 of the
Companies Act, as shown in the financial statements of the Company;

"Education Services" means the education services as set out in Schedule 4, Part I;
"Employees" has the meaning assigned to it in the Sale and Purchase Agreement;

"Enabling Legislation" means the Mines and Minerals (Amendment) Act (Cap No. 2
of 2000);

"Environmental Comfort Letter" means the letter from the Environmental Council of
Zambia supplied to the Buyer at Completion in the form set out in Schedule 17 to the
Sale and Purchase Agreement;

"Environmental Laws" means: the Mining (Mineral Resource Extractions)
Regulations SI No.119 1994; the Environmental Protection and Pollution Control Act
(Act No 12 of 1990), and regulations enacted thereunder; Sections 75 to 82 of the Act,
the Mines and Minerals Environmental Regulations 1997 SI No. 29 1997, and the
Mines and Minerals (Amendment) Act (Cap No. 2 of 2000) save for the provisions
contained in each of such laws and regulations which relate to mine safety and/or the
safety of persons rather than to the protection of the environment, as each may from
time to time be amended and in effect;

“Environmental Liabilities Agreement" means the agreement of even date between
the Company, ZCCM and GRZ providing for the indemnification of the Company by
GRZ in respect of certain environmental liabilities and as amended in accordance with
Clause 12 herein;

London-2/557952/07 -8- G2181/00030
"Environmental Licences” means all licences issued by the Environmental Council of
Zambia under the Environmental Laws or regulations made pursuant to such
Environmental Laws which relate to the Assets and the operations carried out at the
Operations immediately prior to Completion;

"Environmental Plan" means until such time as agreement is reached pursuant to
Clause 12.1 on the final form of the Environmental Plan, the framework programme
for environmental protection and compliance as set out in Schedule 5 and, after
agreement on the final form of the plan pursuant to Clause 12.1, shall mean the
Environmental Plan as so agreed and which shall be deemed a modification of the
existing environmental plan and therefore exempt from any acceptance fees or costs
imposed on acceptance of new environmental plans pursuant to the Environmental
Laws as amended in accordance with Clause 12;

"Environmental Protection Fund" means the fund set up for environmental protection
by Section 82 of the Act and the Mines and Mine Products (Environmental)
Regulations 1997 SI No. 29 1997;

"Excise Duty on Power" means the excise duty on power levied from time to time
under the Customs and Excise Act, Chapter 322 of the Laws of Zambia as amended
and currently set at ten (10) per cent.;

"Facilities" has the meaning ascribed to it in Recital (1);
“Force Majeure" has the meaning given to the term in Clause 26.2;

"Good Mining Practices" means internationally accepted mining, metallurgical and
metal treatment practices;

"GRZ" means the Government of the Republic of Zambia and includes any authorised
agent of the Government of the Republic of Zambia;

“Investment Commitment" means an investment of one hundred and fifty-nine million
US dollars (US$159,000,000) (or as the Parties hereto may otherwise agree pursuant to
this Agreement) to be expended on the Facilities through net increases in the
Company's working capital or investment in capital items or, if less, such amount as is
required to achieve:

(@) ore production at the Mufulira mine of not less than two million four hundred
thousand (2,400,000) metric tonnes in 2003 and on a sustainable basis
thereafter; and

) copper metal production from the Mufulira mine of not less than fifty six
thousand (56,000) metric tonnes in 2003 and on a sustainable basis thereafter;
and

London-2/557952/07 -9- G2181/00030
(c) ore production at the Nkana mines of not less than four million two hundred
and fifty thousand (4,250,000) metric tonnes in 2003 and on a sustainable
basis thereafter;

@ copper metal production from the Nkana mines of not less than seventy four
thousand (74,000) metric tonnes in 2003 and on a sustainable basis thereafter;
and

(e) cobalt metal production from the Nkana mines of not less than two thousand
two hundred (2,200) metric tonnes in 2003 and on a sustainable basis
thereafter;

"Kwacha" or "K" means the lawful currency of Zambia;

"Large Scale Mining Licence (Mufulira)" means the large scale mining licence
number thirty-two (32) granted as at the date hereof under Part III of the Act, to the
Company by the Ministry in the form set out in Schedule 3 Part II for a term of twenty
five (25) years;

"Large Scale Mining Licence (Nkana)" means the large scale mining licence number
thirty-seven (37) granted as at the date hereof under Part III of the Act, to the
Company by the Ministry in the form set out in Schedule 3 Part II for a term of twenty
five (25) years;

“Large Scale Mining Licences" means the Large Scale Mining Licence (Mufulira) and
the Large Scale Mining Licence (Nkana);

"Leases" means the leases, details of which are set out in Schedule 2 of the Sale and
Purchase Agreement and "Lease" means any one of these leases;

"LIBOR" means, in relation to any amount on which interest for a given period is to
accrue:

(a) the percentage rate per annum equal to the offered quotation which appears on
the page of the Telerate Screen which displays an average British Bankers
Association Interest Settlement Rate for US dollars (being currently "3750")
for one month deposits at or about 11.00 am London time on the date which is
two (2) Business Days preceding the final Business Day of each calendar
month that monies are outstanding or, if payment is not made on the final
Business Day of a Calendar Month, two (2) Business Days preceding the
Business Day on which payment is made or, if such page or such service shall
cease to be available, such other page or such other service for the purpose of
displaying an average British Bankers Association Interest Settlement Rate for
one (1) month deposits in US dollars as the parties, after consultation with
each other, shall select; or

(b) if no quotation for US dollars for one month deposits is displayed and the
parties have not selected an alternative service on which a quotation is

London-2/557952/07 -10- G2181/00030
displayed, the arithmetic mean (rounded upwards to four decimal places) of
the rates at which the principal London offices of each of four major banks in
the London Interbank Market as selected by the Parties was offering to prime
banks in the London Interbank Market one (1) month deposits in US dollars at
or about 11.00 am London time on such date;

"Local Business Development Programme" means the programme for local business
development which is described in Clause 5 and which is set out in Schedule 2;

"Material Adverse Effect" means a material adverse effect on the condition (financial
or otherwise) of the Company which has or may have a material adverse effect on the
Company's present or future ability to operate the Assets and the Facilities pursuant to
the Scheduled Programmes;

"Medical Services" means the medical services as set out in Schedule 4, Part II;

"Metal Treatment Products" means all smelter and refinery products of the Mufulira
smelter and refinery and Nkana cobalt plant;

“Metal Treatment By-Products” means sulphuric acid;

"Mine Products" means the ores or concentrates or other Minerals produced from the
Mining Area;

"Minerals" means all minerals excluding petroleum and other hydrocarbons, as the
same may be located in the Mining Area;

"Minister" means the person for the time being entitled to exercise the powers of the
Minister of Mines and Minerals Development under the Act;

"Mining" has the meaning given to the term in the Act;

“Mining Area" means the areas covered by the Large Scale Mining Licences, the
same being set out in Schedule 3 Part HI;

“Ministry" means the Ministry of Mines and Minerals Development or other successor
ministry from time to time;

“Non-Transferring Employees" means Employees who do not transfer to the
employment of the Company immediately prior to or at Completion;

“Normal Operations" means the operation of the Facilities in accordance with the
Scheduled Programmes;

“Notices" means any notice, consent, demand, approval or other communication
Tequired or permitted to be given under Clause 28;

“Operating Costs" for any period means the costs incurred by the Company during
Normal Operations excluding (a) depreciation and other non-cash costs and (b) capital
costs other than replacement capital costs and (c) financing charges;

London-2/557952/07 -ll- G2181/00030
"Operations" has the meaning assigned to it in the Sale and Purchase Agreement;

"Parties" means the persons who are from time to time parties to this Agreement
including the original parties hereto and parties added or substituted pursuant to
Clause 17, and "Party" means any one of them;

“Quarter" means:

(a) January, February, and March;

(b) April, May and June;

(©) July, August and September; or

(d@) October, November and December;

"Redundancy Terms" means those terms relating to entitlement to certain payments
and other rights in the event of loss of employment due to redundancy which are
applicable to the Transferring Employees as set out in the Collective Agreement;

“Registered Dependants" means the spouse, children, step-children or legally adopted
children of Transferring Employees or SmelterCo Employees who, in the case of
children are 21 years old or less at the date of this Agreement and are further
registered as of the date of this Agreement in the records of ZCCM as being entitled to
use some or all of the Social Assets and thereafter those that shall be registered in
accordance with Clause 9.1;

"Sale and Purchase Agreement" means the agreement dated 18 February 2000 and
made between ZCCM, the Company and GRZ vesting the Assets (as such term is
defined therein) in the Company in consideration of the payment of cash and the issue
of shares to ZCCM;

"Scheduled Programmes" means the Approved Programme of Mining and Metal
Treatment Operations, the Environmental Plan, the Training and Human Resources
Management Programme and the Local Business Development Programme;

"Shareholder" means a registered holder of ordinary shares in the Company whose
rights are set out in the Company's Articles of Association (as defined in the Sale and
Purchase Agreement);

"Shareholders' Agreement" means the agreement of even date herewith amongst
certain Shareholders in the Company being initially Carlisa, the Company and ZCCM
governing the relationship between them as Shareholders in the Company;

"Social Assets" means the Educational Services and the Medical Services;

"Sole Expert" means a person appointed in accordance with the provisions of
Clause 21;

London-2/557952/07 : -12- G2181/00030
"SmelterCo Social Assets Access Agreement" means the agreement of even date
herewith between the Buyer and SmelterCo for the provision of educational and
medical services to SmelterCo;

"Social Assets Access Agreements” means the following agreements:

(a) between the Seller and CEC dated 21 November 1997; and

(b) between the Seller and NFC (Africa) Mining PLC dated 29 June 1998,
in each case for the provision of education, medical and recreational services,

"Social Assets Access Novation Agreements” means the agreements of even date
herewith novating the Social Assets Access Agreements,

"Speculative Currency Transaction" means a transaction involving the purchase or
sale of Zambian currency, the primary object of which is the making of a profit on the
exchange of currency but does not include the taking out of forward cover against
reasonably predictable incomes or costs;

"Stability Period" means the period commencing as of the date of this Agreement and
ending on the fifteenth (15") anniversary of the date of this Agreement;

"Taxes" means any present and future taxes, duties, imposts and levies imposed by
statute or howsoever otherwise arising, whether by state or provincial authorities or
local or municipal authorities whatsoever and whenever imposed and without prejudice
to the generality of that expression includes: income tax, corporation tax, capital gains
tax, inheritance tax, stamp duty, stamp duty reserve tax, rates, value added tax,
customs and other import duties and national insurance contributions, any payment
whatsoever which the Company may be or become bound to make to any person as a
result of any enactment relating to taxation and any other taxes, duties or levies
supplementing or replacing any of the above and all costs, charges, interest, fines,
penalties and expenses incidental, or relating thereto and “Taxation” shall have a
corresponding meaning;

“Training and Human Resources Management Programme" means the programme
which is set out in Schedule 6;

"Transferring Employees" shall have the meaning ascribed to it in the Sale and
Purchase Agreement;

"Transferring Social Assets" means those Social Assets listed in Schedule 9;

“Unspent Portion of the Budgeted Commitment" means in respect of any part or
parts of the Facilities where production is to be suspended or curtailed an amount equal
to the capital allocated in the Approved Programme of Mining and Metal Treatment
Operations for expenditure on such Facilities but which remains unspent as of the date
of suspension or curtailment;

London-2/557952/07 -13- G2181/00030
"US$", "US dollars" or "United States dollars" means the lawful currency of the
United States of America;

"VAT" means value added tax payable under the Value Added Tax Act, Chapter 331
of the Laws of Zambia as from time to time amended and in effect;

"Zambia" means the Republic of Zambia; and

"ZCCM" means Zambia Consolidated Copper Mines Limited.

1.2 In this Agreement, unless the context otherwise requires, a reference to:

a)

)

©)

@

©

a Statutory provision includes a reference to the statutory provision as
modified or re-enacted or both from time to time before or after the date of
this Agreement and any subordinate legislation made under the statutory
provision before or after the date of this Agreement;

a person includes a reference to that person's successors and permitted
assigns;

a Clause, paragraph or Schedule is a reference to a Clause or paragraph of or
Schedule to this Agreement;

a document is a reference to that document as from time to time supplemented
or varied;

any document or agreement shall include such document or agreement as
amended novated, replaced or supplemented from time to time; and

a person include a partnership, firm or corporation and any reference to GRZ
includes any instrumentality of GRZ or any political sub-division thereof,

words importing the singular include the plural and vice versa;
words importing any gender include the other gender;
the headings do not affect the interpretation or construction; and

the recitals form part of this Agreement.

London-2/557952/07 -14- G2181/00030
2.2

2.3

2.4

2.5

PART B
OPERATIONAL AND EMPLOYMENT ISSUES

OBLIGATIONS TO DEVELOP

The Company shall, following the Completion Date and, subject to the terms of the
Act, regulations made thereunder, the Large Scale Mining Licences and this
Agreement and, in the case of the Contingent Commitment only, satisfaction of the
conditions attaching thereto detailed in the Approved Programme of Mining and Metal
Treatment Operations, implement the Approved Programme of Mining and Metal
Treatment Operations in accordance with the timetable contained therein and Good
Mining Practices provided that the Company shall not be obliged to expend more than
the Investment Commitment and the Contingent Commitment (if applicable).

Without prejudice to the obligation contained in Clause 2.1 and subject at all times to
the provisions of Clause 8 and Clause 27, the Company shall:

(a) expend the Investment Commitment; and

(b) if and to the extent that the conditions specified in the Approved Programme
of Mining and Metal Treatment Operations relating to the Contingent
Commitment are satisfied, expend that portion of the Contingent Commitment
in relation to which the conditions are so satisfied substantially in the manner,
on the terms and in the amounts set out in the Approved Programme of
Mining and Metal Treatment Operations.

The Investment Commitment shall be deemed to have been satisfied through an
investment of less than one hundred and fifty nine million US dollars
(US$159,000,000) notwithstanding the failure by the Company to meet the targets of
ore, copper metal and cobalt metal production contained in the definition thereof if the
failure to meet such targets could not reasonably be considered to have a substantive
affect on the Company's ability to achieve these targets on a sustainable basis in the
immediately succeeding twelve (12) Calendar Month period and without significant
further capital expenditure.

The Company’s obligation to expend the Investment Commitment or the Contingent
Commitment (as the case may be) in accordance with Clause 2.2 will be suspended
where an event of Force Majeure has been declared to the extent that such event of
Force Majeure impedes the activity upon which monies would otherwise be expended
and for so long as such event of Force Majeure is continuing.

Subject in all cases to the provisions of this Agreement, GRZ hereby acknowledges its
agreement to the Scheduled Programmes and the compliance of the Scheduled
Programmes with Sections 24(3) and 25(1) of the Act.

If at any time prior to the satisfaction of the Investment Commitment or, subject as
provided in Clause 2.2(b), the Contingent Commitment, the Company suspends or

London-2/557952/07 -15- G2181/00030
2.6

curtails production at any part or parts of the Facilities in accordance with Clause 8 and
has met its associated obligations under Clause 8, the Investment Commitment or the
Contingent Commitment, as the case may be, shall be deemed to be reduced by:

(a) in the case of a suspension of production, the Unspent Portion of the Budgeted
Commitment in respect of such part or parts of the Facilities; or

b) in the case of a curtailment of production, by the Unspent Portion of the
Budgeted Commitment at which the curtailment is proposed, multiplied by the
quotient of:

i) the proposed curtailment of production; and

(ii) the production budgeted for the relevant Facilities which are the subject
of the proposed curtailment,

PROVIDED HOWEVER THAT, if the Company resumes operations in whole or in
part at the relevant part or parts of the Facilities previously so suspended or curtailed,
the Investment Commitment or Contingent Commitment, as the case may be, shall be
increased by the Unspent Portion of the Budgeted Commitment in respect thereof
taking account of the extent of the resumption. The period over which the renewed
portion of the Investment Commitment must be expended will be extended on a day for
day basis equal to the period of suspension or curtailment PROVIDED FURTHER
THAT the provisions of this Clause 2.5 shall not cause the Investment Commitment to
exceed one hundred and fifty nine million United States dollars (US$159,000,000) or
the Contingent Commitment to exceed three hundred and forty three million United
States dollars (US$343,000,000) or prohibit the Company from expending at the
Facilities sums exceeding the Investment Commitment or the Contingent Commitment.

GRZ confirms that it considers the proposed mining, smelting and refinery practices
described in the Approved Programme of Mining and Metal Treatment Operations not
to constitute "wasteful mining practices" for the purposes of Section 81 of the Act and
neither GRZ nor the Director of Mining Safety shall allege that mining practices used
by the Company are wasteful so long as the Company is conducting mining in
accordance with mining practices set out in the Approved Programme of Mining and
Metal Treatment Operations or any GRZ approved variation or modification thereto.
Nothing in this Clause 2.6 shall prevent or restrict or otherwise limit GRZ from taking
all actions within the law to protect public health and safety provided that any dispute
or disagreement between the Company and GRZ as to the action taken or proposed to
be taken under such laws shall be regarded as a Dispute.

RIGHTS TO EXPORT AND IMPORT AND ARMS' LENGTH DEALINGS

Subject to Clause 4 and the payment of applicable Taxes not otherwise exempted or
deferred pursuant to this Agreement, the Company may import and where it so desires,
re-export without further reference to GRZ, materials, equipment and services to be
used directly or indirectly in Normal Operations provided that GRZ has not notified the

London-2/557952/07 - 16- 2181/0030
Company that the import and/or re-export (as applicable) of such materials, equipment
and services would give rise to the matters specified in Clause 3.2(b).

3.2 The Company may market and export without further reference to GRZ (and GRZ will
cause to be issued the requisite export authorisation documents in respect thereof at the
date of such export) all Mine Products, Metal Treatment Products and Metal Treatment
By-Products and shall have sole control and management of the sale of such Mine
Products, Metal Treatment Products and Metal Treatment By-Products including the
forward selling of such Mine Products, Metal Treatment Products and Metal Treatment
By-Products and shall assume all risks therefor, provided that:

@

b)

©

@

London-2/557952/07

the Company sells the Mine Products, Metal Treatment Products and Metal
Treatment By - Products on Arms' Length Terms;

GRZ has not notified the Company that the export of the Mine Products,
Metal Treatment Products or Metal Treatment By-Products would:

(i) breach an obligation of GRZ arising under international law (including
mandatory sanctions imposed by the United Nations); or

(i) result in dealing or contracting with nationals of a state with which GRZ
is in a state of war;

manufacturers of processed and semi-processed goods involving copper
content with processing facilities located in Zambia which are willing and able
to purchase, and pay for, copper cathode or other Metal Treatment Products at
currently prevailing international market prices payable in US dollars to the
Company's account within or outside Zambia at its option and within the time
limits laid down by the Company's forward selling plan of copper cathodes or
other Metal Treatment Products shall be afforded a preference over
manufacturers whose processing facilities are not so located PROVIDED
THAT:

@) this obligation shall only apply to an amount of copper which does not
exceed 10 per cent. of the Company's annual copper production from
time to time;

(i) the application of this preference shall not result in the Company
breaching its delivery obligations with respect to any of the sales

contracts which are transferred to the Company pursuant to the Sale and
Purchase Agreement; and

(ii) the application of this preference shall not operate so as to cause the
Company to incur any greater cost or otherwise suffer any prejudice;
and

no order has been made by the Minister pursuant to Section 69 of the Act
which remains in force.

-17- G2181/00030
4.2

4.3

PROCUREMENT

The Company shall, on a regular basis, identify and invite by advertisement in the local
press registration of businesses in Zambia (particularly those in the Copperbelt and
with emphasis on businesses directly or indirectly majority owned by Zambian citizens)
which are capable of supplying materials, equipment and services to the Company and
satisfy the criteria of Clause 4.2.

The supply of materials, equipment and services may be tendered for and procured
internationally and without restriction, Provided, however, that where materials,
equipment and services required for the implementation of the Scheduled Programmes
or otherwise are manufactured or substantially assembled (or in the case of services,
are procurable) within Zambia from a business or businesses registered pursuant to
Clause 4.1 as having proven ability and reputation in performing work similar in size
and nature as that required by the Company or as being of established, recognised and
reputable suppliers of material and/or equipment, such business(es) shall have the
opportunity to tender and if a tender submission from any such business:

(a) meets the specifications of the invitation to tender;
(®) —_—s meets quality standards;

(c) is competitive in cost with international sources; and
()) meets the delivery requirements of the Facilities,

then the Company shall not discriminate actively against such business(es) in its award
of such tender. In the event of active discrimination, notwithstanding the rights of
GRZ under this Agreement, the validity of the award shall not be affected.

In assessing the tenders from local contractors and suppliers, the Company will
consider the extra costs it would incur if it were to grant the contract to a foreign
supplier or contractor. These extra costs shall include, but are not necessarily
restricted to, wharfage costs, shipping costs, stevedoring costs, customs clearance
costs, customs duties (where appropriate having regard to Schedule 8), and demurrage
charges.

LOCAL BUSINESS DEVELOPMENT
The Company shall:

(a) comply with the Local Business Development Programme so as to encourage
and assist the establishment of businesses within Zambia (particularly in the
Copperbelt and with a particular emphasis on businesses directly or indirectly
majority owned by Zambian citizens) to supply materials, equipment and
services to the Company, provided that the Company shall not be obliged to
grant or lend money to any person or to enter into any contract with any
person or entity;

London-2/557952/07 -18- G2181/00030
6.2

6.3

6.4

6.5

(b) conduct an annual review of progress being made on the implementation of the
Local Business Development Programme and make such variations to it as
required by changing circumstances; and

(c) identify an employee experienced in setting up and managing small business
enterprises:

@ assist Zambian citizens who wish to or have set up businesses to offer
services to the Company and the Facilities;

Gi) to have primary responsibility for the implementation of the Local
Business Development Programme and variations thereof; and

(ii) to liaise with the appropriate officials from GRZ.

TRAINING AND HUMAN RESOURCES MANAGEMENT

The Company shall comply in all material respects with the Training and Human
Resources Management Programme applicable from time to time.

Subject to the provisions of this Clause 6 and the Company being in compliance at all
times with all applicable labour or other relevant legislation in force from time to time,
the Company may with the consent of GRZ (which consent shall not be unreasonably
withheld), amend or alter the Training and Human Resources Management
Programme, with a view to securing the maximum training of and benefits to Company
employees.

Subject to the provisions of this Clause 6, if the Company is unable to comply with the
Training and Human Resources Management Programme as a result of:

(a) circumstances or events beyond its control; or

(b) a direction of the Director of Mine Safety under the Act (or regulations made
thereunder),

then such non-compliance shall not constitute a default under this Clause 6 nor a
material default for purposes of Section 19 and the Company may give notice of
alternative or revised plans to the part of the Training and Human Resources
Management Programme affected.

Should the Company give notice pursuant to Clause 6.3, GRZ shall within thirty (30)
days either:

(a) approve those alternative or revised plans; or

(b) meet with the Company to discuss and agree upon the alternative or revised
plans.

Tf the discussions under Clause 6.4 do not lead to GRZ's approval of alternative or
tevised plans following a notice given under Clause 6.3 and the Company considers

London-2/557952/07 -19- G2181/00030
6.6

6.7

6.8

6.9

6.10

6.11

6.12

GRZ's decision to be unreasonable, the Company may elect to refer the reasonableness
of GRZ's decision to a Sole Expert in accordance with Clause 21.

If the Sole Expert determines that GRZ's decision is not unreasonable, he shall identify
to the Company the changes to the Training and Human Resources Management
Programme as will be necessary to bring such programme into compliance with GRZ's
requirements in this regard. However, if the Sole Expert determines that GRZ's
decision is unreasonable, he shall declare his determination to both Parties and the
proposed amendment or alternation to the Training and Human Resources Management
Programme shall be deemed approved.

The Company shall not, save as provided below, be restricted in its employment,
selection, assignment or discharge of personnel Provided, however, that the
employment and the terms and conditions of such employment and the discharge or
disciplining of personnel within Zambia shall be carried out in compliance with (i) the
laws and regulations of Zambia which are, from time to time, of general application,
(ii) the Collective Agreement and (iii) the terms of individual employment contracts
from time to time.

The Training and Human Resources Management Programme identifies a target level
of employees necessary to conduct Normal Operations from time to time. The

Company will, however, be entitled to modify such target level in accordance with its
requirements with sixty (60) days prior notification to GRZ

The Company will, in its recruitment, selection, promotion and assignment of
personnel, not discriminate actively against comparably qualified and experienced
Zambian citizens.

The Company acknowledges GRZ's policy to attract qualified Zambian citizens
working overseas back to employment within the Zambian mining and metallurgical
industry. In order to facilitate the fulfilment of this policy, the Company will take all
reasonable efforts in its recruitment and employment of employees in professional,
managerial, engineering and scientific grades to bring to the attention of such qualified
Zambians positions of employment available within the Company.

The Company will honour and perform the terms and conditions of the contracts of
employment of the Transferring Employees save that such contracts may be varied with
the Transferring Employees’ consent, such variation to be made and obtained in
compliance in all respects with Zambian law and regulations and the terms of the
Collective Agreement.

The Company will recognise, for collective bargaining purposes, the trade union
currently representing the Transferring Employees and the Collective Agreement
covering the Transferring Employees in force at the date hereof PROVIDED THAT
the Transferring Employees shall be free to form or belong to any other trade union or
no trade union at their choice.

London-2/557952/07 -20- G2181/00030
6.13

6.14

6.15

The Company will adopt the Redundancy Terms currently applicable to Transferring
Employees. The Company will, as of the Completion Date, calculate the redundancy
payments due to all Transferring Employees for those years previously worked for
ZCCM (“ZCCM Redundancy”) in accordance with the Redundancy Terms applicable
immediately prior to the Completion Date in respect of the Transferring Employees and
provide such Transferring Employees with the option to retain their existing service
contracts or enter into new service contracts with the Company on terms to be agreed
with the employees of the Company or their representatives.

For those Transferring Employees who elect to enter into new service contracts, the
Company will note the ZCCM redundancy amounts on each Transferring Employee’s
service record and thereafter shall apply any agreed new Redundancy Terms which
shall include an obligation to pay the redundancy payments calculated as at the
Completion Date as aforesaid in addition to any amounts to be paid under any new
Redundancy Terms by reference to service from the Completion Date.

Notwithstanding the provisions of this Clause 6, the Company (and its contractors or
sub-contractors) may bring into and retain in Zambia such non-Zambian citizens as, in
the reasonable judgment of the Company's management, are required for the efficient
and successful operation of the Facilities and, at the Company's request (which shall be
accompanied by the requisite information concerning the education, experience and
other qualifications of the personnel concerned as may be required by regulations of
Zambia of general application in Zambia from time to time) GRZ shall cause all
necessary permits (including entry and exit permits, work permits, visas and such other
permits or permissions as may be requested) to be issued to such persons and their
entitled dependants without undue delay and without hampering the continuous and
efficient performance of the Company's obligations under this Agreement Provided that
GRZ shall be under no such obligation to issue the permits aforesaid to any non-
Zambian citizen who is disqualified from entry by reason of previous criminal
convictions, health regulations and like restrictions set out in immigration regulations
of general application in Zambia from time to time.

Any such non-Zambian citizens (and dependants) as are referred to in Clause 6.14 shall
be entitled (on his or their arrival or permanent departure from Zambia) and, in the
case of (c), at any time during his or their residency in Zambia to:

(a) import within six (6) months from the date of arrival free of duty and tax, for
personal use, household and personal effects;

(e) export, without let or hindrance or the imposition of duty or tax on export, all
personal effects originally imported or acquired during residency in Zambia;
and

(©) freely remit all income earned within Zambia during such residency.

London-2/557952/07 -21- 62181/00030
7.2

7.3

8.2

INSURANCE

The Company shall insure and keep insured with a reputable insurance company the
Assets and those aspects of the Facilities that are normally and commercially insurable
(and where such insurance is customarily obtained in the mining industry in accordance
with good international mining practice and reasonably obtainable for the Assets and
Facilities). Such policies shall be in accordance with good risk management practice
having regard to the nature, age and condition of the Assets and relevant aspects of the
Facilities and having regard to terms of insurance set out in Schedule 9 to the Sale and
Purchase Agreement. Subject to the foregoing, the terms and conditions of the
insurance taken by the Company shall otherwise be left to the sole discretion of the
Board of the Company. The Company shall advise GRZ of the policy or policies in
place and shall forward copies to GRZ.

GRZ agrees that the insurances specified in Schedule 7 are those which, as at the date
hereof, would otherwise be required by:

(a) the statutory instrument referred to Section 101(1) of the Act; and/or
(b) the Director pursuant to Section 101(3) of the Act.

The Company shall, unless the insurance policies or any of its loan agreements state
otherwise or GRZ otherwise agrees, use any amount paid to it pursuant to any damage
or destruction provisions in any contract of insurance to reinstate such elements of the
Facilities (except for Mine Products) in respect of which such amount was paid,
provided that the Company shall not be required to repair or restore any portion of the
Facilities where such failure to repair or restore would not have a Material Adverse
Effect provided that such amount is invested at the Operations. In the event GRZ
notifies the Company that it disagrees that the failure to repair or restore would not
have such a Material Adverse Effect, the matter shall be referred for determination to a
Sole Expert in accordance with Clause 21.

SUSPENSION OR CURTAILMENT OF PRODUCTION

The parties acknowledge that the Company's right to suspend and curtail (hereinafter
referred to as "suspend”) Normal Operations is governed by Section 28 of the Act and
that, in the event of any such suspension or curtailment, the Minister may exercise
powers under Section 28(3) of the Act.

GRZ hereby agrees that:

(a) the Minister's approval shall be deemed given in accordance with Section
28(3)(a) of the Act upon compliance by the Company with this Clause; and

(b) in such event, any direction capable of being given pursuant to Section
28(3){b) of the Act will only be given either:

@ in compliance with this Clause; or

London-2/557952/07 -22- 62181/00030
8.3

8.4

8.5

8.6

8.7

Gi) if the Company has not complied with any provision of this Clause and
has not remedied such non-compliance within thirty (30) days of being
given notice of such non-compliance by GRZ.

The Company may elect by giving written notice to GRZ to suspend Normal
Operations if in its reasonable opinion the Company forecasts in the following six (6)
month period operating losses, shortages of supplies and materials, interruption of
transportation, smelting, power, labour and other services essential to Normal
Operations, or other economic or practical reasons or other events or circumstances
which are, or may become, a Force Majeure event making it prudent to suspend
production. As soon as possible after giving notice under this Clause, the Company
shall submit a report giving the reasons why, in its opinion, it is necessary to suspend
Normal Operations.

Where pursuant to Clause 8.3 or otherwise in accordance with Section 28 of the Act,
the Company has elected to suspend Normal Operations, it shall maintain, subject to
fair wear and tear, the Facilities so as to prevent significant deterioration until Normal
Operations are resumed.

No later than twelve (12) months from the date on which the Company suspended
Normal Operations pursuant to Clause 8.3 or otherwise in accordance with Section 28
of the Act and thereafter at no longer than twelve (12) month intervals until Normal
Operations are resumed, the Company shall submit a further report to GRZ:

(a) showing its projection of the Costs to Resume Operations and of revenue from
Normal Operations (if resumed) for the same period; and

(b) giving reasons why in its opinion it considers it prudent not to resume Normal
Operations in such period.

If a report submitted pursuant to Clause 8.5 shows:

@) the Company's projection of revenues from Normal Operations for the
succeeding twelve (12) month period is greater than its projection of the Costs
to Resume Operations for the said twelve month period; and

(b) that there are no other relevant and extraordinary commercial considerations
including without limitation the after tax return to the Shareholders that would
otherwise make it economically unreasonable and uncommercial to do so,

then the Minister may direct the Company to take promptly such measures necessary to
ensure that Normal Operations are resumed within a reasonable time period.

Where Normal Operations have been suspended for a continuous period of not less
than three (3) years, the Minister may direct the Company to resume Normal
Operations if he is of the reasonable opinion that:

London-2/557952/07 -23- G2181/00030
8.8

8.9

8.10

(a) the Costs to Resume Operations are less than revenue from Normal Operations
for the same period (the Minister will provide the Company with a copy of
GRZ's projections of costs and revenues supporting such opinion); and

(b) there are no other relevant and extraordinary commercial considerations
including, without limitation, the after tax return to the Shareholders that
would otherwise make it economically unreasonable and uncommercial to do
so.

If the Company disagrees with the Minister's direction pursuant to either of
Clauses 8.6 and 8.7 it may elect either to submit the matter to a Sole Expert for his
opinion in accordance with Clause 21 or to submit the matter for arbitration in
accordance with Clause 22 provided that any determination by the Sole Expert or
award by an arbitral tribunal shall be final.

Where a matter has been referred to the Sole Expert or to arbitration pursuant to
Clause 8.8, the Sole Expert or the arbitral tribunal (as applicable) shall determine
whether:

(a) the Costs to Resume Operations are less than revenue from Normal Operations
for the period of the suspension of Normal Operations; and

(b) there are any other relevant and extraordinary commercial considerations
including, without limitation, the after tax return to the Shareholders that
would make it economically unreasonable and uncommercial to resume
Normal Operations.

The opinion of the Sole Expert or arbitral tribunal (as applicable) shall be binding on
the Parties so that in the event that the Sole Expert or arbitral tribunal (as applicable)
determines that it would be economically unreasonable and uncommercial to resume
Normal Operations, the direction given by the Minister pursuant to Clauses 8.6 and 8.7
shall be deemed to have been withdrawn. In reaching its opinion, the Sole Expert or
arbitral tribunal, as the case may be, shall have regard to the Company's cost of capital
as at the date of referral pursuant to Clause 8.8 when considering whether the after tax
return to the Shareholders is sufficient to justify the resumption of Normal Operations.

Where pursuant to Clause 8.7 the Minister has directed the Company to resume
Normal Operations and that direction has not been or is not deemed to have been
withdrawn, the Company, if it does not promptly take such measures to ensure that
Normal Operations are resumed within a reasonable time period, shall be deemed for
the purposes of this Agreement to have abandoned all the land subject to the Large
Scale Mining Licence pursuant to Section 49 of the Act PROVIDED HOWEVER that
where the matter has been referred to a Sole Expert or arbitral tribunal pursuant to
Clause 8.8, the time period shall run from the date the Sole Expert or arbitral tribunal
(as applicable) gave his (its) determination.

London-2/557952/07 -24- 2181700030
8.11

9.2

Nothing herein contained shall prejudice the Company's rights to suspend Normal
Operations under Section 28 of the Act for any other reason and the exercise by the
Minister of his powers under the said section save as specifically described herein.

SOCIAL ASSETS AND MUNICIPAL INFRASTRUCTURE SERVICES

The Parties acknowledge that the Company has, as at the date hereof, (a) assumed
ownership and operational control of, and responsibility for the Transferring Social
Assets and (b) entered into the SmelterCo Social Assets Access Agreement and become
party to the Social Assets Access Agreements through execution of the Social Assets
Access Novation Agreements so as to ensure the provision of the Transferring Social
Assets to the employees of SmelterCo, their Registered Dependants and qualified Third
Party users (which shall include persons entitled to access the same pursuant to the
terms of the Social Assets Access Agreements). The Company agrees to review the
registration practice for determining eligibility of dependants to qualify as Registered
Dependants in place as of the date of this Agreement and to maintain the same for
Transferring Employees, their Registered Dependants and persons entitled to access to
the same pursuant to the terms of the SmelterCo Social Assets Access Agreement and
the Social Assets Access Agreements PROVIDED THAT the Company shall be
entitled to alter any registration practice if it is reasonably of the view that any existing
practice from time to time has been subject to abuse.

Nothing in this section will oblige the Company to offer the same registration practice
to new employees of the Company, their dependants, new employees of SmelterCo,
their dependants and new Third Party users.

Educational Services
Subject to Clause 9.9, the Company shall:

(a) ensure that the Educational Services are accessible to all employees of the
Company, those persons entitled to access the same pursuant to the SmelterCo
Social Assets Access Agreement and the Social Assets Access Agreements and
Registered Dependants of such employees or persons (including for the
avoidance of doubt, such of those persons to whom access to the Educational
Services is granted by virtue of relevant redundancy or retirement provisions);

(b) make available to those persons described in Clause 9.2(a), the Educational
Services at the time of this Agreement coming into effect, at the level and
standard thus applying and thereafter at a level appropriate to the number of
Persons entitled thereto, namely the number of the Company's employees and
the Registered Dependants of such employees from time to time;

©) ensure that the Educational Services are provided to such persons described in
Clause 9.2(a) at least to the same standard (as to range and quality of service)
as that currently available at the date of this Agreement; and

London-2/557952/07 - 25 - 2181/0030
(@)

9.3 Medical

ensure that the charges for the provision of the Educational Services to those
persons described in Clause 9.2(a) are in accordance with the terms and
conditions of employment of such employees as apply from time to time.

Services

Subject to Clause 9.9, the Company shall:

@)

)

©)

(d@)

ensure that the Medical Services are accessible to all employees of the
Company, those persons entitled to access the same pursuant to the SmelterCo
Social Assets Access Agreement and the Social Assets Access Agreements and
the Registered Dependants of such employees or persons (including for the
avoidance of doubt, such of those persons to whom access to the Medical
Services is granted by virtue of relevant redundancy or retirement provisions);

make available the Medical Services at the following levels:

@ at the date of this Agreement, at the level prevailing at the date hereof
which is specified in Schedule 4, Part II; and

Gi) thereafter, at a level appropriate to the number of persons entitled
thereto from time to time, namely the sum of the number of the
Company's employees and the Registered Dependants of such employees
{including persons to whom access to the Medical Services is granted by
virtue of redundancy or retirement provisions);

taking into account improvements in efficiency and/or technology which result
in the same standards of services capable of being provided by fewer people;

ensure that the Medical Services are provided to such persons described in
Clause 9.3(a) at least to the same standard (as to range and quality of service)
as that currently available as at the date of this Agreement; and

ensure that charges for the provision of Medical Services to such persons
described in Clause 9.3(a) are in accordance with the terms and conditions of
employment of such employees as apply from time to time.

9.4 Municipal Infrastructure Services

GRZ will procure the permanent provision of the following municipal infrastructure

services
@)
(b)
(©)
@

London-2/557952/07

in the areas in which the Company will operate:
water;

sewerage services;

solid waste;

domestic electricity supply;

- 26 - G2181/00030
9.5

9.6

e) street lighting;

@ storm water drainage;

(g) roads;

qh) pest control services (including, but not limited to, grass cutting and mosquito
spraying);

@ markets; and
@ cemeteries,
(together the "Municipal Infrastructure Services").

GRZ will procure that the Municipal Infrastructure Services will be provided by the
local councils, and in the case of domestic electricity supply - ZESCO Limited, except
that for an interim period of approximately five years water, sewerage services and
solid waste services will be provided by a wholly owned subsidiary of ZCCM under a
GRZ funded program PROVIDED THAT the provision of such water, sewerage
services and solid waste services during this interim period does not fall below the
level of service otherwise available to the Company from ZCCM.. The Company will
Not be required to provide or pay for the Municipal Infrastructure Services in respect of
its employees.

The Company will co-operate with the local councils, the ZCCM subsidiary and
ZESCO Limited in ensuring that any transitional arrangements to be agreed with the
Company and put in place for recovering costs of the Municipal Infrastructure Services
from the Company's employees are effective subject to obtaining all necessary
agreements of employees or their representatives. For these purposes, “effective” does
not constitute a guarantee by the Company that the recovery of the costs of the
Municipal Infrastructure Services will be actually achieved from each of the
Company's employees.

The Company shall be free to effect the maintenance of the Transferring Social Assets,
pursuant to Clauses 9.2 and 9.3 at the Company's sole option either:

(a) itself; or

(b) through outsourcing or other third party provision, such outsourcing or third
party provision being effected by persons of suitable competence or
professional standing.

GRZ agrees that, subject to the Company giving notice in writing, it will accept non-
compliance with Clauses 9.2 and 9.3 (as the case may be) and that no action will be
taken under this Agreement if simultaneously with the giving of such notice:

(a) the Company submits proposals to GRZ for an increase in general levels of
remuneration or other employment benefits to employees of the Company; and

London-2/557952/07 -27- 2181/0030
9.8

9.9

10.
10.1

(b) the Company also provides GRZ with reasonable evidence that such proposals
are agreed with the employees of the Company or their representatives.

Pending confirmation from GRZ that such proposals for increases in general levels of
remunerations or other benefits are acceptable to it, the Company will comply in all
respects with Clauses 9.2 and 9.3 and GRZ agrees that it will respond to the
Company's proposal within 60 days of receipt of the same from the Company Provided
that, in the event GRZ does not respond by such 60 day period, acceptance will be
deemed granted. If the Parties disagree about:

(a) the level of Social Assets to be maintained or the availability of the Social
Assets pursuant to Clauses 9.2(a) and 9.2(b) and Clauses 9.3(a) and 9.3(b) (as
the case may be);

(b) the standard of, or charges made for, the provision of the Social Assets
pursuant to Clauses 9.2(c) and 9.2(d) and Clauses 9.3(c) and 9.3(d) (as the
case may be);

(c) the competence of persons or companies providing outsourcing or third party
provision pursuant to Clause 9.5(b); or

@ the sufficiency of the evidence that such proposals made by the Company to
the employees of the Company or their representatives have been agreed.

either Party may elect to submit the matter in issue to a Sole Expert for determination
in accordance with the provisions of Clause 21.

The Company will not be required to make Social Assets available to persons who are
not

(a) employees of the Company;
(b) Registered Dependants of employees of the Company;

© persons to whom access to the Social Assets is assured by virtue of relevant
redundancy or retirement provisions applying to the Company (save for those
employees who but for having been dismissed for cause would have been
assured access by relevant redundancy provisions);and

(@) persons to whom access to the Social Assets is assured pursuant to the Social
Assets Access Agreements or the SmelterCo Social Assets Access Agreement.

RECORDS AND OPERATING REPORTS

The Company shall, pursuant to Section 104 of the Act, keep GRZ, through the
Ministry, advised concerning the Company's operations through submission of
progress reports, beginning with the first Quarter following the Completion Date as to
the progress and results of the Company's mining operations under this Agreement.

London-2/557952/07 - 28- 62181/00030
10.2

10.3

10.4

10.5

Pursuant to Sections 2(d) and (e) of the Fourth Schedule to the Act, the Company shall
provide quarterly reports to the Ministry of:

(a) quantities of ore mined and average head grades;
(b) quantities of waste mined;

(c) concentrates treated on behalf of third parties and the Metal Treatment
Products returned to the owner;

(d) quantities of copper and cobalt concentrates produced from the Company's
mines and quantities of contained copper and cobalt sold for the Company's
own account;

(e) quantities of the Company's concentrates toll treated by facilities in Zambia
not owned by the Company and quantities of smelter products returned by
each to the Company;

(69) Operating Costs;

(g) progress in implementing the Scheduled Programmes, the extent of any
continuing non-compliance by the Company with Environmental laws and
progress made in remedying this in accordance with the Environmental Plan;
and

(h) any other relevant matters as to the progress and results of the Company's
metallurgical operations but excluding any internal Company information
telating to innovations in mining and mining related activities which, if
disclosed prior to proper protection (patent or trademark) being obtained,
would damage the Company commercially.

The Company shall file with the Ministry a summary of any geological and
metallurgical investigations and such other material data that may be obtained from any
prospecting activities and a sample representative of each principal type of
mineralisation encountered in such investigations.

The Company shall provide quarterly reports relating to any prospecting, appraisal and
development activities to the Ministry which shall include such information as to the
progress of operations in the Mining Area as the Ministry may from time to time
reasonably require but excluding any internal Company information relating to
innovations in mining and mining related activities which, if disclosed prior to proper
protection (patent or trademark) being obtained, would damage the Company
commercially.

All information furnished to GRZ shall be in English and, in the event that such
information is a translation from the original, shall be a certified true translation. All
financial data shall be recorded in US dollars or Kwacha.

London-2/557952/07 -29- G2181/00030
10.6

10.7

10.8

10.9

The Company shall maintain all original records and reports relating to its activities
and operations under this Agreement including all documents relating to financial and
commercial transactions with independent parties and Affiliates in its principal office in
Zambia for a period of three (3) years. These records and reports shall be opened to
inspection by GRZ through an authorised representative during normal working hours
upon GRZ giving not less than one (1) week advance notice of its intention to inspect.
Such reports and records shall be maintained in the English language and all financial
data shall be recorded in US dollars or Kwacha.

All records, reports, plans, maps, charts, accounts, and information which the
Company is or may be from time to time required to supply under the provisions of
this Agreement shall be supplied at the expense of the Company.

GRZ and the Ministry hereby acknowledge that all information supplied to them
pursuant to Clause 10 above is confidential information and hereby agree to treat as
secret and confidential and not at any time for any reason to disclose or permit to be
disclosed to any person or otherwise make use of or permit to be made use of any such
information where the information was received during the period of this Agreement
pursuant to this Clause and upon termination of this Agreement for whatever reason
GRZ and the Ministry will deliver up to the Company all working papers, computer
disks and tapes or other material and copies provided to or prepared by the Company
pursuant to this Agreement and still retained by it.

For the avoidance of doubt and subject to the Act:

(a) all documents, reports, records or information made available to GRZ and the
Ministry will remain the property of the Company; and

(b) nothing herein contained shall preclude GRZ from using any such information
as has been supplied for the purposes of the preparation of governmental
statistics and data or from publishing the same in statistical format.

London-2/557952/07 - 30- G2181/00030
11.

11.2

London-2/557952/07

PART C

UNDERTAKINGS NECESSARY FOR OPERATIONS

FOREIGN EXCHANGE

The Parties acknowledge that under legislation and practice currently in force in
Zambia, the Company is free to:

@
(b)
©

remit foreign currency out of Zambia,

maintain foreign currency accounts outside of and within Zambia; and

remit foreign currency accruing to or earned by it outside Zambia into
Zambia.

In the event foreign exchange controls were to be re-introduced in Zambia within the
Stability Period, the Company shall notwithstanding such reintroduction (and without
requiring further approvals from GRZ or any entity thereof) have the right to:

(a)

b)

retain foreign currency both outside Zambia and within Zambia, in accounts
established for that purpose and to have paid to it and maintain in such
accounts the following:

@

Gi)

ii)

(iv)

wv)

(vi)

proceeds of the sale of Mine Products, Metal Treatment Products and
Metal Treatment By-Products including proceeds received from third
patties resident in Zambia for foreign exchange purposes and toll
treatment and refining revenues;

payments made by insurers or re-insurers not resident in Zambia under
contracts of insurance in the Company's favour;

proceeds of any disposal of capital assets received from persons not
resident in Zambia for foreign exchange purposes;

the amount of any funds received pursuant to any loan finance provided
by persons not resident in Zambia for foreign exchange purposes;

any share capital received in foreign currency from persons not resident
in Zambia for foreign exchange purposes;

any other foreign currency earned or accrued in the ordinary course of
business from persons not resident in Zambia for foreign exchange
purposes; and

use freely the foreign currency accounts maintained by the Company to:

@

service payments of principal and interest, service charges and other
fees and expenses in respect of any loans arranged with institutions
including Shareholders and their Affiliates who are not resident in

-31- G2181/00030
i)

(iii)

(iv)

W)

Zambia for foreign exchange purposes to implement the Scheduled
Programmes or otherwise finance or refinance the Facilities;

make payments due to (aa) suppliers not resident in Zambia for foreign
exchange purposes for the supply of goods and services to the Company
(including capital goods and services of foreign employees and
consultants) where goods and services are required to implement the
Scheduled Programmes or conduct Normal Operations and (bb) suppliers
resident in Zambia for foreign exchange purposes with respect to the
treatment/refining of ores and concentrates and to the supply of
electricity to the Facilities;

finance the payment to Shareholders and their Affiliates who are not
resident in Zambia for foreign exchange purposes of:

(A) dividends provided that such payments are made out of
Distributable Profits (as defined in the Companies Act); and

(@) Management and marketing fees payable under management
services and marketing agreements, respectively entered into
with its Shareholders or their Affiliates who are not resident
in Zambia for foreign exchange purposes;

pay expatriate employees whose contracts of employment specify that
they be paid (in whole or in part) in a currency other than Kwacha; and

effect such other payments in foreign currency to persons not resident in
Zambia for foreign exchange purposes as may be necessary or desirable
in the ordinary course of the Company's business.

11.3. The Company shall submit to the Central Bank:

@

)

within fifteen (15) days of the end of each calendar month:

a

di)

(iii)

a statement of the foreign currency accounts repatriated to Zambia
within the previous month from accounts maintained overseas by the
Company;

a Statement of the balance of the Company's foreign currency accounts
at the end of the previous month; and

a forecast of the foreign currency which the Company intends to
repatriate during the ensuing calendar month, and

within five (5) months of the end of each year, audited financial statements
showing the amount of Distributable Profits (if any).

11.4 In the absence of foreign exchange controls in Zambia, the Company shall have the
same rights to buy and sell currencies from authorised dealers or other commercial

London-2/557952/07

-32- 2181/0030
11.6

11.8

concerns in Zambia and enter into swaps and hedging agreements (which agreements
will include, without limitation, arrangements for taking out forward cover against
local or other currency fluctuations or other fluctuations in incomes or costs or other
expenses incurred as part of the management operations but shall not include
Speculative Currency Transactions). In the event foreign exchange controls were to be
reimposed (and without prejudice to the Company's rights under Clause 11.2) such
controls shall not be applied to the Company in a manner less favourable to it than the
manner in which they are generally applied to other large commercial concerns in
Zambia. The Company shall be entitled to buy and sell foreign exchange in
accordance with such controls at rates of exchange no less favourable than those
available to other commercial buyers and sellers of the currency concerned.

The Company shall remit to Zambia and convert into Kwacha for credit to a bank
account in the name of the Company in an orderly fashion sufficient of its foreign
currency earnings to pay such commitments as the Company may have incurred in
Kwacha (including, without limitation, obligations to pay dividends to local
shareholders payable in local currency, taxes, royalties and customs duties) which
cannot be met by its Kwacha balances from time to time. The Company shall use its
reasonable endeavours to notify the Central Bank of transfers of a substantial amount
which are not in accordance with the normal pattern of transfers.

The Company shall not engage in or use any provisions of this Clause 11 or any
authority or approval given by the Central Bank to engage in Speculative Currency
Transactions. For the avoidance of doubt, this section shall not prohibit or prevent
normal risk management operations discussed in section 11.4 above. If the Company
is in breach of this Clause 11 it shall pay to GRZ as liquidated damages an amount
equal to the amount of any net after tax profit or gain which the Company makes on
the Speculative Currency Transaction and any cost incurred by GRZ in establishing
that the transaction was a Speculative Currency Transaction.

Where any right or assurance given to the Company under this Clause 11 requires the
Central Bank:

(a) to approve any act, matter or thing; or

) to grant authority under applicable law and regulations for its exercise or
performance,

and the Company has supplied any necessary information to the Central Bank and
otherwise met the conditions of this Clause 11, GRZ shall, upon request from the
Company, ensure by policy directions to the Central Bank or otherwise that such
approval is given or such authority is granted as soon as reasonably practicable.

The Company shall ensure that any borrowings it may incur denominated in Kwacha
will not exceed the Kwacha equivalent from time to time of twenty million US dollars
(US$20,000,000) or such greater amount as may be agreed from time to time between
the Company and the Central Bank.

London-2/557952/07 - 33- G2181/00030
11.9

12.
12.1

12.2

12.3

The Company shall not actively discriminate against the Central Bank in selling foreign
exchange for Kwacha.

ENVIRONMENTAL ISSUES
The Company will:

(a) within twelve (12) months (or such longer period as the Parties may agree)
finalise a baseline environmental study of the Contract Areas with a view,
inter alia, to defining pre-existing conditions to which the provisions of Clause
12.19 will apply;

) negotiate in good faith with GRZ (which undertakes to negotiate in good faith
with the Company) with a view to agreeing within six (6) months of
finalisation of the baseline environmental study referred to in (a). above (or
such longer period as the Parties may agree) the detailed terms and conditions
of the Environmental Plan.

(c) (subject to the provisions of and save to the extent provided otherwise in this
Clause 12) comply with

(@ environmental and safety laws and regulations enacted or promulgated
within Zambia from time to time which are of general application
(including, for the avoidance of doubt, making such contribution as is
tequired under Section 82 of the Act to the Environmental Protection
Fund). For the purposes of Section 82 of the Act, the Facilities shall be
deemed to be either a category one (1) mine or a two (2) mine (or such
other category of mine for Environmental Protection Fund contribution
purposes as the Parties may agree from time to time) at the discretion of
the Director; and

(i) the Environmental Plan.

The Company shall comply with and implement the Environmental Plan in accordance
with the timetable contained therein and Good Mining Practices and, without prejudice
to the timetable, the Company shall achieve the objectives specified in the
Environmental Plan no later than the last date specified therein for achievement.

Save as provided in Clause 12.4 below, GRZ hereby confirms that for the Stability
Period it will not take any action (and will procure no action is taken by any of its
ministries, departments or agencies over which it has operational control acting on its
behalf) under, or in enforcing, any applicable Environmental Laws with the intent of:

(a) securing the Company's earlier compliance with Environmental Laws other
than that envisaged by the timetable and conditions set out in the
Environmental Plan;

‘London-2/557952/07 -34- G2181/00030
)

©

(d)

(e)

(b)

London-2/557952/07

Tequiring the Company to clean up and/or remove any stock of pollutants
and/or remedy any other condition which was pre-existing as at the date of
this Agreement (other than in respect of areas of land or bodies of water
identified by the Company pursuant to Clause 12.19(b)(ii));

imposing fines or penalties upon the Company payable under Environmental
Laws (or enacting new fines and penalties thereunder) which are payable in
respect of the Company's non-compliance with such Environmental Laws and
where the Environmental Plan provides for the remedy of the same in
accordance with a specified timetable and the Company is in material
compliance with that timetable;

imposing fines or penalties in respect of the Company's breach of
Environmental Laws in the case of penalty charges in respect of the emission
of sulphur dioxide arising from the ongoing operation of the Mufulira smelter
provided that the Company remains in compliance with the measures, and in
material compliance with the timetables for implementing those measures set
out in the Environmental Plan to reduce such omissions and, as appropriate,
for the construction of a new acid plant as set out in the Environmental Plan;
or

effecting any changes thereto or enacting new legislation and regulation or
repealing existing legislation or regulation which would prevent the Company
complying with the Environmental Plan and the timetables contained therein
without making provision for the Company to be exempted therefrom or
materially alter or affect the scope, enforcement or application of
Environmental Laws regarding the establishment, maintenance or operation of
the Environmental Protection Fund.

In the event that GRZ considers in its reasonable opinion that the Company is
in material non-compliance with the Environmental Plan, it shall notify the
Company of such fact in writing, specifying the facts and circumstances it
considers give rise to such non-compliance and the actions it considers
necessary to remedy the same. Subject to Clauses 12.4(b) and 12.5, the
Company shall have three (3) months from the receipt of such notice within
which to remedy the alleged material non-compliance.

In the event that:

(i) such alleged material non-compliance is not remedied within the three
(3) months notice period; or

i) the Company is not, within the three (3) months period substantially in
the process of remedying the non-compliance and such non-compliance
is not remedied in full within a further three (3) months,

-35- G2181/00030
12.5

12.6

GRZ shall cease to be bound by the provisions of Clause 12.3 but only in respect of
such breach and matters arising out of such breach (and in respect of no other matters)
and the Parties acknowledge that GRZ (or its ministries departments or such agencies
acting on its behalf) shall be free to take such action as is permitted under applicable
Environmental Laws in respect of such breach.

If the Company contests the non-compliance asserted by GRZ it shall serve a counter-
notice specifying its reasons for disagreeing with GRZ within thirty (30) Business Days
of receiving GRZ's notice under Clause 12.4(a). Thereafter any dispute regarding:

(a) whether or not GRZ is entitled to serve a notice under Clause 12.4(a); or

(b) whether or not the actions GRZ consider necessary to remedy such non-
compliance specified in such notice are necessary and reasonable; or

(c) whether the material non-compliance has been remedied within the specified
period or whether the Company is not substantially in the process of
remedying such non-compliance within the initial three (3) month period,

may be referred by the Company to a Sole Expert in accordance with Clause 21, for
determination provided that:

@ notwithstanding the provisions of Clause 21, the determination by the Sole
Expert shall be within thirty (30) days of the counter-notice served by the
Company; and

ee) GRZ shall continue to be bound by the provisions of Clause 12.3 pending the
determination of the Sole Expert.

The Company shall be entitled to amend the Environmental Plan from time to time:

(a) if in its view at any time the conduct of Normal Operations in accordance with
the Environmental Plan for whatever reason poses a material danger to public
health and safety;

(b) if in its view the impact of Normal Operations would be likely to result in
significant environmental damage which was not anticipated in the relevant
Environmental Plan;

(c) so as to reflect changes in operations and other circumstances considered to be
appropriate by the Company, provided that following such amendment:

(@) the Environmental Plan is in accordance with accepted environmental
standards as applicable to Good Mining Practice; and

(i) such amendment will not result in GRZ's liability under the
Environmental Liabilities Agreement or the Enabling Legislation being
materially increased or any liability thereunder being incurred or arising

London-2/557952/07 - 36- G2181/00030
12.7

on a date earlier than would otherwise have been the case but for the
making of such amendment.

(d) if, at any time following the expiry of a period of three (3) years following the
date of this Agreement, the continued operation of the smelter at Nkana by
Konkola Copper Mines PLC (or any successor in title thereto) renders the
operation of the Mufulira smelter and refinery in accordance with the then
applicable Environmental Plan uneconomic and amendment(s) thereto is (are)
Tequired to enable its continued economic operation.

Prior to any formal proposal being made by the Company, it shall allow a period of
four (4) Calendar Months for informal discussions of any proposed amendments to an
Environmental Plan.

Any formal proposal from the Company to amend the Environmental Plan shall be
delivered in writing to the Minister. This shall include a written statement of the
Teasons why the Company considers the proposed variation to be necessary, setting out
to the extent it is reasonably practicable to do so:

{a) its reason for concluding there is a risk to public health or safety or of
significant environmental damage not anticipated in the Environmental Plan;

(b) its reasons for concluding the amendments proposed under Clause 12.6(c) are
in accordance with Good Mining Practice and would not materially increase
GRZ's liabilities under the Environmental Liabilities Agreement or the
Enabling Legislation; or

(c) why the continued operation of the smelter at Nkana by Konkola Copper
Mines PLC (or any successor in title thereto) renders the operation of the
Mufulira smelter and refinery in accordance with the Environmental Plan
uneconomic and the consequent amendments to the Environmental Plan
necessary to ensure the continued economic operation of the Mufulira smelter
and refinery.

In the event that the Company proposes a variation of the Environmental Plan under
the circumstances set forth in Clause 12.6, GRZ undertakes to consider the proposed
variation in good faith and to accept the proposal unless it believes that the proposal
falls outside the scope permitted under Clause 12.6 and unless, by notice of objection
in writing served on the Company within two (2) Calendar Months of receipt of the
proposal made pursuant to Clause 12.6, GRZ informs the Company that it considers
the proposed variation to be unnecessary or unreasonable it shall be deemed to have
agreed the same. A notice of objection shall include a written statement of the reasons
why GRZ considers the proposed variation to be unnecessary or unreasonable setting
out to the extent it is reasonably practicable to do so:

(a) its reasons for concluding there is no risk to public health and safety or of
significant environmental damage not anticipated in the Environmental Plan;

London-2/557952/07 -37- G2181/00030
b)

(©)

in relation to amendments proposed under 12.6(c) its reasons for concluding
that the amendment would not meet Good Mining Practice and/or its analysis
of the increase in liabilities under the Environmental Liabilities Agreement or
the Enabling Legislation; or

in relation to amendments proposed under Clause 12.6(d), its reasons for
concluding either:

(@ that the continued operation of the Nkana smelter and refinery as
aforesaid has not rendered the continued operation of the Mufulira's
smelter and refinery in accordance of the Environmental Plan
uneconomic; or

(i) the amendments sought to the Environmental Plan are unnecessary in
order to render the continued operation of the Mufulira smelter and
refinery economic.

12.8 Following receipt of a notice of objection under Clause 12.7, the Company shall,
within two (2) Calendar Months and having considered the notice of objections in good
faith, inform the Minister by notice in writing whether or not the Company's proposal
for variation of the Environmental Plan is or is not withdrawn. In the event that the
Company's proposal for variation is not withdrawn it will be deemed to have been
agreed unless the Minister elects, within a further period of two (2) Calendar Months
from receipt of notification from the Company that its proposal is not withdrawn, to
submit the question of whether the Company's proposal for variation is unnecessary as
unreasonable for determination by a Sole Expert in accordance with Clause 21.

12.9

London-2/557952/07

The Minister on behalf of GRZ may propose an amendment to the Environmental Plan

if:

@

(b)

(©)

at any time the conduct of Normal Operations in accordance with the
Environmental Plan for whatever reason poses a material danger to public
health and safety or may result in significant damage to the ecology of the area
which was not contemplated in the original Environmental Plan and is or may
become irreversible or only become reversible or only be reversed after the
lapse of fifteen (15) years;

the environmental impact of Normal Operations shall prove substantially more
adverse than anticipated in the Environmental Plan; or

tested and established technology or procedures, or improvements thereof
shall have become available and economically viable subsequent to the date of
this Agreement and which, if applied to the operation of the Facilities, (but
excluding those areas of land or bodies of water identified in Clause 12.19
below), could materially mitigate the environmental impact of Normal

Operations.

- 38 - 2181/0030
12.10

12.11

12.12

12.13

Prior to any formal proposal being made by the Minister, unless he reasonably
considers such danger or damage to be imminent and acute, he shall allow a period of
four (4) Calendar Months for informal discussions of any proposed amendments to an
Environmental Plan.

Any formal proposal from the Minister to amend the Environmental Plan shall be
delivered in writing to the Company. This shall include a written statement of the
reasons why the Minister considers the proposed variation to be necessary, setting out
to the extent it is reasonably practicable to do so:

(a) the danger to public health and safety or the environmental damage which may
result from Normal Operations if the Environmental Plan is not amended and
the risk and materiality of such damage or, as the case may be, the
technology, procedures or improvements which could materially mitigate the
environmental impact of Normal Operations;

(b) the actions it considers necessary to remedy the same;
(c) the time scale within which it considers the actions should be completed; and
(@) the cost of such actions.

In the event that the Minister proposes a variation to the Environmental Plan on behalf
of GRZ under the circumstances set forth in Clause 12.10, the Company undertakes to
consider the proposed variation in good faith and, unless by notice of objection in
writing served on the Minister within two (2) Calendar Months of receipt of the
proposal made pursuant to Clause 12.10 it informs the Minister that it considers the
proposed variation to be unreasonable it shall be deemed to have agreed the same. A
notice of objection shall include a written statement of the reasons why the Company
considers the proposed variation to be unnecessary or unreasonable setting out to the
extent it is reasonably practicable to do so:

(a) its estimate of the costs to implement such change;

(b) its analysis of the variation in the environmental impact that would be effected
by such change; and

(c) its appraisal of the economic and other effects of the change proposed by GRZ
and, in particular, whether the proposed variation would conform to Good
Mining Practice.

Following receipt of a notice of objection under Clause 12.12, the Minister shall,
within two (2) Calendar Months and having considered the notice of objection in good
faith, inform the Company by notice in writing whether or not the Minister's proposal
for variation of the Environmental Plan is or is not withdrawn. In the event that the
Minister's proposal for variation is not withdrawn it will be deemed to have been
agreed unless the Company elects, within a further period of two (2) Calendar Months
from receipt of notification from the Minister that his proposal is not withdrawn, to

London-2/557952/07 - 39- G2181/00030
12.14

12.15

12.16

12.17

12.18

12.19

submit the question of whether GRZ's proposal for variation is unnecessary or
unreasonable for determination by a Sole Expert in accordance with Clause 21.

Should a Party refer the proposed change to expert determination, the determination
pursuant to Clause 12.8 or Clause 12.13, will be binding on the parties with the effect
that:

(a) if the Sole Expert determines that the proposal for variation is not unnecessary
or unreasonable the proposal for variation will be deemed to have been

agreed; or

(b) if the Sole Expert determines that the proposal for variation is unnecessary or
unreasonable the proposal will be deemed to have been withdrawn;

Provided that the Sole Expert may in his sole discretion suggest alternative proposals
or time schedules or mitigation of cost proposals to the parties who will consider the
same in good faith prior to the determination being rendered by the Sole Expert. The
period during which such proposals suggested by the Sole Expert shall be considered
by the Parties shall be specified by him but shall not exceed six (6) Calendar Months.

Where a variation to the Environmental Plan has been agreed by the Company and
GRZ or is determined pursuant to Clause 21, that Environmental Plan shall be
amended accordingly.

Nothing in this Clause 12 shall be deemed or construed to:

(a) limit the right of GRZ to take such other actions within its power, such as
those rights given to the Director under Section 81 of the Act, to protect the
public health and safety (provided that any dispute or disagreement between
the Company and GRZ as to the action taken or proposed to be taken under
such laws shall be regarded as a Dispute); or

() render the Company liable for penalties or fines imposed, or third party claims
whenever they are made, in respect of activities undertaken by ZCCM prior to
the date hereof.

Notwithstanding the provisions of this Clause 12, the Company shall, at the invitation
of the Minister responsible for the environment, participate either individually or on an
industry-wide basis, in discussions relating to the impact and effectiveness of the
Environmental Laws or on any prospective changes thereto.

Pending an amendment of an Environmental Plan pursuant to this Clause 12, the
existing Environmental Plan shall continue to apply.

During such period as is referred to in Clause 12.1(b), the Parties shall:

(a) identify any areas of land or bodies of water which are polluted or contain
pollutant stocks which were pre-existing as at Completion and which the
Company does not require for future Operations (notwithstanding that such

London-2/557952/07 -40- G2181/00030
12.20

12.21

12.22

13.
13.1

areas of land or bodies of water may have been used by the Company during
such period referred to in Clause 12.1(b));

(b) identify whether areas of land or bodies of water referred to in (a) above:

@) can be detached from the Leases without affecting the conduct of
Normal Operations and surrendered to GRZ; or

Gi) cannot be so detached from the Leases (within the period of twelve (12)
months from the end of the period referred to in Clause 12.1(b) (the
"Short Term Use Period")) without affecting the conduct of Normal
Operations.

Any such land as is referred to in Clause 12.19(b)(i) shall forthwith upon adoption of
the Environmental Plan pursuant to Clause 12.1(b) be surrendered by the Company to
GRZ who shall accept such surrender. Any such surrender shall be free of
encumbrances.

In the event that areas of land or bodies of water are identified pursuant to Clause
12.19(b)(ii), the Parties shall procure the amendment of the Environmental Liabilities
Agreement (and until such amendment is made the Environmental Liabilities
Agreement shall be deemed amended in its operation) to reflect the following
provisions:

(a) the indemnity contained in clause 2 of the Environmental Liabilities
Agreement shall be amended to cover all costs and expenses the Company
incurs by reason of a requirement by GRZ or the Company issued at any time
after the expiry of the Stability Period to clean-up and/or remove any stock of
pollutants contained within the boundaries of such land or bodies of water or
remedy any other condition in respect thereto which was pre-existing as at the
date of this Agreement; and

(b) such indemnity shall not apply if such stock of pollutants as is referred to in
(a) above is augmented, used in, or depleted after the Short Term Use Period
as a result of the conduct of Normal Operations at any time after the date of
this Agreement.

The Parties will procure all necessary amendments to the Large Scale Mining Licences,
the Leases and this Agreement to reflect any detachment of land as is referred to in
Clause 12.19(b)(i).

COMMUNICATIONS

GRZ will provide any reasonably required assistance and facilitation to the Company in
respect of any application for licenses and other approvals necessary for the
installation, maintenance and operation of a modern telecommunications system
PROVIDED THAT GRZ will not be required to afford any such assistance or

London-2/557952/07 -41- G2181/00030
facilitation if it would result in the breach of any legislation or regulation relating to
telecommunications in Zambia or any regulatory or contractual duty binding on it.

London-2/557952/07 -42- G2181/00030
14.1

14.2

15.
15.1

16.
16.1

PART D
TAXATION

GENERAL OBLIGATION TO PAY TAX

The provisions of Schedule 8 correctly reflect, in respect of the matters therein
specifically described, the current tax regime applicable to the Company in the conduct
of its activities under this Agreement. Whilst Schedule 8 is not intended to override
applicable legislation, in the event of any ambiguity between applicable legislation and
Schedule 8, GRZ and the Company agree that the provisions of Schedule 8 shall apply.

Subject to Clauses 14.1, 16 and Schedule 8, the Company shall pay tax, royalties and
duties from time to time in accordance with applicable legislation.

VAT REFUNDS

GRZ shall ensure that VAT collected on goods and services procured by the Company
is refunded to the Company within thirty (30) days from the date of submission of an
acceptable monthly VAT return for the Company.

TAXATION STABILITY
GRZ undertakes that it will not for the Stability Period:

(a) increase corporate income tax or withholding tax rates applicable to the
Company (or change the basis of calculation which would result in a decrease
of deductions or decrease allowances available to the Company in computing
its liability to such Taxes) from those prevailing at the date hereof (and as set
out in detail in Schedule 8 attached hereto);

(b) otherwise amend the VAT and corporate Tax regimes applicable to the
Company and any management or marketing company to the Company from
those prevailing as at the date hereof (and as set out in detail in Schedule 8
attached hereto); or

(c) impose new Taxes or fiscal imposts (including new import or export duties or
other new duties or new royalties on Normal Operations) on the conduct of
Normal Operations or sale or export of products therefrom or increase
withholding taxes applicable to the Company, its Shareholders or their
Affiliates or lenders to it on the remittance by the Company of principal,
interest or dividends above the rate prevailing as at the date hereof (as set out
in detail in Schedule 8 attached hereto),

provided that in the case of Clause 16.1(b) and Clause 16.1(c) amendments may be
made which taken together do not have a material adverse effect (compared with what
the position would have been but for the amendments) on the Company's Distributable

London-2/557952/07 - 43- 2181/0030
Profits or the dividends received by its Shareholders or their Affiliates or the amounts
received by lenders to it (the issue of whether or not such effect is materially adverse to
be determined by a Sole Expert in accordance with Clause 21 in the event of
disagreement between the Parties).

GRZ further undertakes that for the Stability Period , it will not:

(a) alter the right of any non-Zambian citizens (and dependants) (on his or their
arrival or permanent departure from Zambia) and, in the case of (iii) below,
during the period of his or their residency in Zambia to:

@ import within six (6) months from the date of arrival free of duty and
tax, for personal use, household and personal effects;

Gi) export, without let or hindrance or the imposition of duty or tax on
export, all personal effects originally imported or acquired during
residency in Zambia; and

(ii) freely remit all income earned in Zambia during such residency;
(b) increase:

(i) the rate of royalty referred to in Schedule 8 from the levels set out
therein;

Gi) import duty rates applicable to the Company so as to result in the import
duty rate to which the Company is subject on the import of machinery
and equipment (including specialised motor vehicles) or other items of a
capital nature required for the Approved Programme of Mining and
Metal Treatment Operations, Normal Operations or the construction of a
new acid plant and any other proposed capital expenditure as set out in
the Environmental Plan or in the Scheduled Programmes and which is,
at the date of this Agreement, exempt from customs and excise duties
under Section 97(1) of the Act, above a level of zero per cent. (0%); or

(iii) import duty rates applicable to the Company so as to result in the
weighted average import duty rate to which the Company is subject on
the import of other goods and materials required for the Approved
Programme of Mining and Metal Treatment Operations or Normal
Operations or the operation of a new acid plant as set out in the
Environmental Plan or in the Scheduled Programmes and which do not
fall under Clause 16.1(e)(ii), above a level of fifteen per cent. (15%).

16.2 For the purposes of Clause 16.1(e)(ii) and (iii) the Facilities shall be deemed to be a
"mine" and the operations conducted in connection therewith to be "mining" for the
purposes of Section 97 of the Act.

London-2/557952/07 -44- G2181/00030
16.3

16.4

16.5

16.6

16.7

GRZ shall ensure that no law, statute, regulation or enactment shall be passed or made
which would discriminate against the Company in respect of any such matters as are
teferred to in Clause 16.1 or otherwise in its conduct of Normal Operations or any
other circumstances under this Agreement when compared to other mining companies
or joint ventures conducting similar operations on a scale equivalent to those conducted
by the Company in Zambia provided that GRZ will be at liberty to pass or make any
such law, structure, regulation or enactment to enable the performance or amendment
of a development agreement entered into by it and another mining company or joint
venture prior to the expiry of such period.

GRZ covenants to reimburse the Company (or, at its option, make offsetting changes in
any law, statute, regulation or enactment applicable to the Company) to ensure the
Company is fully, fairly and timely compensated for any costs incurred by it by reason
of a failure by GRZ to comply with the provisions of Clauses 14, 16.1 and Clause
16.3. The Company acknowledges that this will be its sole remedy for such failure to
comply with Clauses 14, 16.1 and 16.3.

In the event there is a dispute as to whether or not the Company has suffered any costs
for the purposes of Clause 16.4 the dispute shall be referred to a Sole Expert in
accordance with Clause 21.

GRZ hereby exempts the Company for a period of fifteen (15) years from the date
hereof from liability to pay the Excise Duty on Power applicable to the Company's
purchases of electricity in relation to the operation of the Facilities during such period.
For the avoidance of doubt, the Company shall not incur any liability in relation to
non-payment of the Excise Duty on Power pursuant to this Clause 16.6.

GRZ confirms that the Company shall not pay any property transfer taxes associated
with the acquisition of the Assets under the Sale and Purchase Agreement and the
transfer of the Facilities to the Company.

London-2/557952/07 -45- G2181/00030
17.
17.1

17.2

17.3

17.4

17.5

PART E
FORMAL CLAUSES

ASSIGNMENT

The Company may, with the consent of the Minister in accordance with Section fifty-
four (one) of the Act, assign the whole or part only of its rights and obligations under
this Agreement and its interest in the Large Scale Mining Licences and GRZ covenants
that the consent of the Minister to such an assignment will not be withheld in the
circumstances set out in Clauses 17.5 and 17.7. No assignment of an interest in a
Large Scale Mining Licence may be made without the assignment to such person of a
comparable interest in this Agreement and vice versa.

If the Company assigns its entire interest in the Large Scale Mining Licences and its
Tights and obligations under this Agreement in accordance with Clause 17.1, then upon
the assignee becoming party to this Agreement, the Company shall be discharged from
any further liability in respect of any obligation which accrues after the date of that
assignment without prejudice to pre-existing rights accrued to GRZ against the
Company.

Where an assignment takes effect pursuant to Clause 17.1, the Company shall enter
into an agreement with the assignee wherein the assignee agrees with the Company and
undertakes to GRZ that it will:

(a) become a Party to the Agreement; and

(b) assume, observe and comply with all obligations of the Company under this
Agreement, the Act and any regulations made thereunder.

If the Company assigns part only of its interest in the Large Scale Mining Licences and
the rights and obligations attaching thereto under this Agreement, then the Company
shall be discharged from any further liability which accrues after the date of that
assignment in respect of any obligation which accrues after such date as it relates to the
interest so assigned without prejudice to pre-existing rights accrued to GRZ against the
Company.

Notwithstanding the foregoing provisions of this Clause 17, the Company may charge
by way of fixed and/or floating charge the Large Scale Mining Licences together with
this Agreement to secure the repayment of principal, and payment of interest and other
fees, costs and expenses relating to all loans made to the Company to finance or
refinance the Scheduled Programmes or otherwise for purposes of the Operations and
GRZ covenants that the consent of the Minister to such mortgages and charges shall be
given provided that such mortgages and charges are notified to the Minister upon their
grant (and, in any event, within sixty (60) days thereof). Subject to Clause 17.6, any
mortgagee or chargee under a mortgage or charge given by the Company pursuant to
this Clause may exercise all rights of sale and other rights included in such instrument

London-2/557952/07 - 46 - 62181700030
17.6

17.7

17.8

18.
18.1

18.2

of mortgage or charge provided it shall first give to GRZ fourteen (14) days notice of
its intention to exercise any rights of sale and five (5) days notice in all other cases.

The rights of any mortgagee or chargee under a mortgage or charge given by the
Company pursuant to Clause 17.5 shall be subject to and limited by the rights of the
Company under this Agreement and to the rights of GRZ to terminate this Agreement
under Clause 19. The rights of such mortgagee, chargee or lender to sell an interest in
such Large Scale Mining Licence and this Agreement while so charged shall not be
exercisable unless the interest in such Large Scale Mining Licence and this Agreement
is sold together with all or sufficient of the assets and undertakings of the Company as
are sufficient (or would be sufficient in conjunction with such additional assets as the
buyer may contribute) to enable the buyer to undertake Normal Operations to a
purchaser approved by GRZ (which approval GRZ covenants not unreasonably to
withhold).

Where the Minister's consent is necessary to effect:

(a) an assignment under Section 54(1) of the Act or a change of control under
Section 55(1) of the Act; or

(b) an assignment pursuant to Clause 17.1,

GRZ will procure that the Minister will not withhold his consent where, in the case of
an assignment, the proposed assignee has demonstrated its financial capacity and
technical ability to meet its obligations hereunder or, in the case of a change of control
of the Company, the acquiring party has demonstrated that it is of appropriate financial
standing having regard, inter alia, to the obligations it will assume under the Sale and
Purchase Agreement and the Shareholders’ Agreement.

In the event that the Company considers that a proposed assignee has demonstrated
such financial capacity or technical ability or the acquiring party has demonstrated such
financial standing, each as is referred to in Clause 17.7, it may refer the issue to a Sole
Expert for its opinion in accordance with Clause 21. If the Sole Expert determines that
the proposed assignee or the acquiring party has demonstrated the requisite levels of
financial capacity and technical ability or financial standing (or as the case may be) the
consents referred to in Clause 17.7(a) or Clause 17.7(b) (as the case may be) shall be
deemed given and, if not, the Minister's determination shall stand.

EXTENSIONS TO TIME

Notwithstanding any provision of this Agreement the Parties, by agreement between.
the persons responsible for giving Notices under Clause 29, may from time to time
extend any period referred to in this Agreement, or substitute for any date referred to
in this Agreement such later date, as they think fit.

If the Company is prevented or hindered by any circumstances or event of a kind set
out in Clause 26 or by a reference to a Sole Expert or by an arbitration under Clause
21 or Clause 22 from undertaking all or any of its obligations or exercising any right

London-2/557952/07 -47- G2181/00030
18.3

19.
19.1

19.2

19.3

granted hereunder, the period of time allowed for the performance of that obligation or
exercise of that right and all periods of time thereafter allowed for the performance of
obligations or exercise of rights which are dependent upon the first mentioned
obligation or right, shall be extended by a period equal to the period during which such
prevention or hindrance continues or during the period from the time when the
question, dispute or difference arose until the time of its determination by the Sole
Expert or settlement by agreement or arbitration, as the case may be.

Where any period is, or is deemed to be, extended or any later date substituted for an
earlier date under this Clause 18, that extended or substituted period or date shall be
deemed to constitute the period or date referred to in this Agreement (notwithstanding
that at the time of such extension or substitution such period may have expired or such
date may have passed).

TERMINATION

The Company may terminate this Agreement at any time after the fifteenth anniversary
of the date hereof by giving twelve (12) months written notice to GRZ. Such notice
may be delivered at any time after the fourteenth anniversary of the date hereof.

GRZ may terminate this Agreement by written notice to the Company if:

(a) the Large Scale Mining Licences have expired by affluxion of time (which
subject to the remainder of this Clause 19 cannot occur prior to twenty five
(25) years from the date of this Agreement) and have not been renewed; or

(b) the land the subject of the Large Scale Mining Licences (or either of them) is
abandoned or for the purposes of this Agreement is deemed to have been
abandoned by the Company under Section 49 of the Act.

In the event that any Party:

(a) is in material default in the performance of its obligations set forth in this
Agreement; or

b) fails to treat as binding and comply with any award made by a Sole Expert or
in an arbitration pursuant to Clause 22,

and has not remedied such default or failure within thirty (30) days of receiving a
notice from another Party to do so, the other Party may give notice of such default or
failure (hereinafter called a “Default Notice") to the defaulting Party which shall
specify the default or failure alleged. If the Company receives a Default Notice, GRZ
shall at the same time give a copy of the Default Notice to each lender to the Company,
where the name and address of that lender has previously been notified to GRZ, and to
each mortgagee or chargee of any of the Company's assets under any mortgage or
charge notified to the Minister in accordance with Clause 17.5. If the Company
disputes the subject matter of the Default Notice, it may refer the issue to arbitration
pursuant to Clause 22.

London-2/557952/07 -48- G2181/00030
19.4

19.5

19.6

19.7

For the purposes of Clause 19.3(a) the words "material default" shall mean a default
which is material in nature and effect.

If within a period of three hundred and sixty (360) days following a Default Notice (or
such longer period as may be fixed by a tribunal where the subject matter of the
Default Notice is submitted to arbitration under Clause 22) either:

(a) the default or failure specified in the Default Notice has not been remedied (or
active steps have not been commenced and continued to remedy the default or
failure if it is not capable of speedy remedy); or

(b) compensation is not paid in respect thereof (in the case of a default or failure
not capable of remedy but where payment of compensation would be adequate
recompense to GRZ),

then, subject to Clause 19.6, the non defaulting party may by notice (hereinafter in this
Clause 19 called a "Termination Notice") to the defaulting party (which shall be
copied to each lender, mortgagee or chargee who was given a copy of the Default
Notice) bring about the termination of this Agreement on a date which is not less than
thirty (30) days thereafter (hereinafter in this Clause called the "Termination Date").
GRZ shall ensure that the Minister does not make a decision to suspend or cancel the
Large Scale Mining Licences and that no other action is taken by or on behalf of GRZ
without the approval of the Company to terminate the Large Scale Mining Licences or
any of the Leases prior to the Termination Date.

A party shall not serve a Termination Notice while arbitration between GRZ and the
Company under Clause 19.7 is in progress and any Termination Notice already served
will be suspended immediately upon the commencement of such arbitration for the
duration of any such arbitration. If the arbitrator finds in favour of the Company, or
within the period fixed by the arbitrator the default or failure is substantially remedied
or the compensation is paid, a party shall not serve a Termination Notice and any
Termination Notice already served shall be deemed withdrawn.

If the Company or GRZ contest:

(a) the grounds for the issue of the Default Notice;

(b) the materiality of the default;

(c) whether the default or failure has been remedied; or

qd) the adequacy of any compensation to be paid pursuant to Clause 19.5(b),

the matter shall be submitted for arbitration pursuant to Clause 22. If the arbitrator
finds (in the case of Clause 19.7(a)) that adequate grounds exist for issue of the Default
Notice, he shall fix a period for compliance with Clause 19.5(a) or 19.5(b) and the
amount of compensation payable (if applicable). If the arbitrator finds (in the case of
Clause 19.7(c)) that the default or failure has not been remedied, he shall fix a period

London-2/557952/07 -49- G2181/00030
during which the defaulting party must remedy the default or failure. If the arbitrator

finds (in

the case of Clause 19.7(d)) in favour of the non-defaulting party, he shall fix

the amount of compensation payable and the period for its payment.

19.8 If this Agreement is terminated by GRZ pursuant to Clauses 19.2 or 19.5:

@)

b)

(©)

@

London-2/557952/07

the Company will surrender to GRZ the Large Scale Mining Licences and the
Leases but without prejudice to the liability of any of the Parties in respect of
any antecedent breach or default under this Agreement or in respect of any
indemnity given and without prejudice to the rights of the Company to remove
and recover any of the Facilities for the purposes of Clause 19.8(d);

each Party shall forthwith pay to the other Party all monies that may be owing
to the other Party hereunder which, for the avoidance of doubt, shall not
include any unexpended amounts of the Investment Commitment or the
Contingent Commitment;

GRZ shall have the option to purchase the assets comprising the Mufulira
mine, the Nkana mine or the Mufulira smelter and refinery (and any
associated assets of any of them) at a price equivalent to the lesser of the then
residual value of such assets after tax depreciation or the fair market value of
such assets, each having regard to any encumbrances over all or any portion
of the Facilities and with vacant possession. The fair market value is to be
determined by agreement between GRZ and the Company but failing such
agreement by a Sole Expert in accordance with Clause 21. Such option to be
exercisable by notice to the Company within thirty (30) days following
termination of this Agreement. If requested to do so by GRZ, the Company
shall also assign to GRZ such contracts to which it is a party as GRZ
determines and deliver all applicable records of the Facilities held by the
Company to GRZ but GRZ shall be bound to take the contracts that relate to
the Transferring Social Assets;

the Company shall have the right, within the one (1) year period following the
thirty (30) day notice period referred to in Clause 19.8(c) if GRZ has not
exercised its option thereunder:

(i) to assign or otherwise dispose of all or any portion of the assets
comprising the Mufulira mine, the Nkana mine or the Mufulira smelter
and refinery (and any associated assets of any of them) not acquired by
GRZ under Clause 19.8(c) to any person; or

(i) to remove and recover from the Mining Area and export from Zambia
any of the remaining Facilities on the condition that such removal does
not cause irreparable damage to major assets which are not removed
from the Mining Area; and

- 50- 6218100030
19.9

19.10

19.11

20.2

) the Company shall leave the Facilities and Mining Area in a safe and stable
condition to the reasonable satisfaction of the Director of Mine Safety having
regard to natural conditions in the area and applying generally accepted
standards of Good Mining Practice, provided that the Company shall not be
required to alter the physical condition of the Facilities or the Mining Area
beyond the requirements of the Environmental Plan applicable from time to
time or as otherwise provided under Clause 12.

If following the expiry of the one (1) year period referred to in Clause 19.8(d), the
assets comprising the Mufulira mine, the Nkana mine or the Mufulira smelter and
refinery (and any associated assets of any of them) have not been sold or removed in
their entirety and such assets as remain are not posing any danger to the environment
or to public health and/or safety, GRZ's option under Clause 19.8(c) shall be renewed
and the Company's right under Clause 19.8(d) shall be extended for a further period of
one (1) year or, if less, until any of the remaining assets pose a danger to the
environment or to public health and/or safety, at which time all such assets which
remain on the Mining Area shall become the property of GRZ without any cost to GRZ
or any liability for GRZ to pay compensation therefor.

Clauses 12, 19.8, 19.9, 19.11, 20, 21, 22, 24, 25, 26 and 29 shall continue in force
notwithstanding the termination of the rest of this Agreement and termination
hereunder shall not otherwise in any way affect a party's accrued rights and obligations
at the date of termination.

For the avoidance of doubt, in the event of the termination of this Agreement, GRZ
undertakes not to enforce applicable legislation retrospectively against the Company to
the extent that it is inconsistent with the provisions of Clauses 12.3, 12.21, 14 and 16
and Schedule 8.

AMICABLE SETTLEMENT OF DISPUTES

A Dispute shall be deemed to arise when one Party serves on the other Party a notice
("Notice of Dispute") stating the nature of the Dispute, provided that no Notice of
Dispute may be served unless the Party wishing to do so has first taken any steps or
invoked any procedure available elsewhere in this Agreement in connection with the
Dispute and the other Party has either taken such step or invoked such procedure as
may be required, or been allowed a reasonable time to take such step or invoke such
procedure.

Following service of a Notice of Dispute the Parties shall attempt in good faith to settle
such Dispute amicably. The provisions of Clauses 21 and 22 shall not apply to any
Dispute until a period of thirty (30) Business Days, or any longer period agreed
between the Parties, shall have elapsed following service of a Notice of Dispute.

London-2/557952/07 -51- G2181/00030
21.
21.1

21.2

21.3

21.4

21.5

21.6

SOLE EXPERT

Where so provided by Clauses 6.5, 7.3, 8.8, 9.8, 12.5, 12.8, 12.13, 16.1, 16.5, 17.8,
19.8(c), 27.2(b) and 27.4(d) of this Agreement any Dispute shall be referred to a Sole
Expert for determination in accordance with the provisions of this Clause 21.

The Party wishing the appointment to be made shall serve written notice to that effect
on the other Party ("Notice to Appoint”) and with such Notice to Appoint shall give
details of the matter which it is proposed shall be resolved by the Sole Expert.

If within ten (10) Business Days from the service of the Notice to Appoint the Parties
have failed to agree upon the selection of a Sole Expert, either Party may then submit a
request in writing ("Request for Proposal") to the ICC International Centre for
Expertise (the "ICC Centre”) for the proposal of a Sole Expert as quickly as possible.
The Request for Proposal shall set out the names, description and addresses of the
Parties, shall attach a copy of this Agreement, shall set out any relevant indications
concerning the choice of the Sole Expert (including a reference to the provisions of this
Clause 21) and shall set out a descriptive summary of the Sole Expert's brief. The
Parties agree to accept the expert proposed by the ICC Centre as the Sole Expert
selected under this Clause 21.

Upon a Sole Expert being selected under the foregoing provisions of this Clause 21,
the Parties or either of them shall forthwith notify the Sole Expert of his selection and
request him to confirm within five (5) Business Days after such notification whether or
not he is willing and able to (and does in fact) accept appointment as Sole Expert and to
confirm that the requirements of Clauses 21.8(b), (c) and (d) are all satisfied in his
case.

If the Sole Expert shall be either unwilling or unable to accept such appointment or
shall not have given the confirmation in response to the request to be made under
Clause 21.4 (the "Confirmation") within the said period of five (5) Business Days,
then (unless the Parties are able to agree upon the selection of another Sole Expert)
either Party may submit a Request for Proposal in the manner provided in Clause 21.3
to the ICC Centre which shall be requested to make a proposal or (as the case may be)
a further proposal and the process shall be repeated until a Sole Expert is selected who

accepts appointment.

The Parties shall co-operate with each other to ensure that the terms of the contract of
appointment of the Sole Expert are agreed with him as soon as possible. If the Parties
and the Sole Expert cannot within five (5) Business Days of the giving of the
Confirmation agree on the amount of remuneration to be paid to the Sole Expert or any
other terms of his contract of appointment, then (unless the Parties are able to agree
upon the selection of another Sole Expert) either Party may submit a Request for
Proposal or (as the case may be) a further Request for Proposal in the manner provided
in Clause 21.3 to the ICC Centre which shall be requested to make a proposal or (as
the case may be) a further proposal and the process shall be repeated until a Sole

London-2/557952/07 -52- 2181700030
21.7

21.8

21.9

21.10

Expert is selected who accepts appointment and whose terms of contract of
appointment are agreed.

The appointment of the Sole Expert shall be deemed to have been made upon his
signing the contract of appointment.

The Parties shall select or (if applicable) the ICC Centre shall propose a Sole Expert
meeting the following criteria:

(a) The Sole Expert shall be a person reasonably qualified by education,
experience and training to determine the Dispute to be referred to him.

(b) Neither the Sole Expert nor (if he is an individual) any member of his
immediate family nor (in other cases) any partner in or director of the Sole
Expert shall be (or within ten (10) years before his appointment have been) a
director, office holder or an employee of or directly or indirectly retained as a
consultant or an adviser to either Party or an Affiliate of either Party.

(c) The Sole Expert shall be independent of the Parties and shall have no interest
or duty which conflicts or may conflict with his function as Sole Expert.

@ The Sole Expert shall not be a citizen or a national of nor a permanent
resident in Zambia, Canada or Switzerland.

If, in respect of any particular Dispute, the ICC Centre informs the Parties or either of
them that is unable to propose an expert as the Sole Expert to determine that Dispute,
then the said Dispute shall be referred to arbitration in accordance with Clause 22.

The terms of appointment of the Sole Expert shall contain confirmation from the Sole
Expert as to the matters required by Clause 21.8, shall require the Sole Expert to
comply with the obligations set out in Clauses 21.11 and 21.12, and shall contain at
least the following provisions regarding the procedure to be followed in the
proceedings before the Sole Expert (the "Expert Proceedings"):

(a) The Sole Expert shall not later than fourteen (14) Business Days after his
appointment call the Parties to a meeting at which he shall raise any matters
requiring clarification (whether arising out of his contract of appointment or
otherwise) and give directions as to the procedural rules to be applicable in the
Expert Proceedings which rules shall comply with the terms of this Clause
21.10. Such directions may thereafter be given from time to time by the Sole
Expert as he shall consider necessary. The Parties agree to comply with such
directions made by the Sole Expert, and with any request the Sole Expert may
make in accordance with this Agreement or with such directions.

(b) The Parties shall be entitled to supply data, information and documentation
and to make submissions (written and/or oral as the Sole Expert may direct) to
the Sole Expert up to fifteen (15) Business Days after his appointment (and the
Sole Expert shall ignore all data, information, documentation and submissions

London-2/557952/07 -53- G2181/00030
©

(@)

©)

(9)

London-2/557952/07

supplied and made after such fifteen (15) Business Days unless the same are
furnished in response to a specific request from him or are made in response,
in accordance with Clause 21.10(e), to data, information, documentation or
submissions by the other Party).

The Sole Expert shall be entitled to obtain such independent professional
and/or technical advice as he may reasonably require and to obtain any
secretarial assistance as is reasonably necessary.

The Sole Expert shall be entitled to request from the Parties (and the Parties
shall supply to the Sole Expert) all documents and other information which the
Sole Expert shall reasonably consider to be related to the Dispute and
necessary for resolution thereof, provided that neither Party shall be obliged to
provide the Sole Expert with any document or information which he would in
an action in the High Court be entitled to refuse to disclose on grounds of
legal professional privilege.

Copies of all data, information, documentation and submissions supplied or
made by any party to the Sole Expert shall be provided simultaneously to the
other Party, and any data, information or submissions supplied or made orally
by one Party to the Sole Expert shall be supplied or made in the presence of
the other Party. The other Party shall, notwithstanding the limitations in
Clause 21.10(b), have the right for the period of ten (10) Business Days from
receipt of such data, information, documentation or submissions to comment
in writing on it to the Sole Expert and copies of any such comments shall be
promptly supplied to the other Party.

No meeting between the Sole Expert and the Parties or either of them shall
take place unless both Parties are given a reasonable opportunity to attend any
such meeting.

If, without showing sufficient cause, a Party fails to comply with any rule,
Tequest, direction or timetable deadline applicable to the Expert Proceedings,
or in any other way fails to comply with a requirement relating to the Expert
Proceedings, the Sole Expert shall nevertheless be obliged to proceed and to
issue his determination in accordance with Clause 21.10(j) and (k), and in so
doing may:

@ continue the Expert Proceedings in the absence of that Party or of the
document, information or submission;

(ii) | draw such inferences from that failure to comply or produce as may, in
the opinion of the Sole Expert, be justified; and

(ii) make his determination on the basis of the information before him
attaching such weight as he thinks fit to any evidence submitted to him

-54- 62181700030
21

21.12

21.13

21.14

outside any period he may have requested or directed or as required by
the rules applicable in the Expert Proceedings.

@) The Sole Expert shall have the power to open up, review and revise any
certificate, opinion, decision, instruction, direction, valuation, requisition or
Notice issued, given or made under this Agreement and to determine all
matters referred to him in accordance with the terms of his appointment.

@ The Sole Expert may conduct the Expert Proceedings at one or more locations
in any country as may appear to the Sole Expert to be reasonable.

(0) Not more than ten (10) Business Days after expiry of the period provided
under Clause 21.10(e) the Sole Expert shall furnish the Parties with a draft of
his proposed determination of the Dispute (including a draft of the reasons
tequired by Clause 21.10(k) below) in respect of which both Parties shall be
entitled to make representations to the Sole Expert for the period of five (5)
Business Days after receipt of the said draft.

&) The Sole Expert shall issue his determination of the Dispute in writing within
ten (10) Business Days after expiry of the period under Clause 21.10(j) and
shall give full written reasons for that determination.

The Sole Expert shall act impartially in carrying out his duties and shall do so in
accordance with any relevant terms of this Agreement and shall make his determination
in accordance with the applicable law in relation to this Agreement.

All data, information or documentation disclosed or delivered to the Sole Expert in
connection with his appointment as Sole Expert shall be treated as confidential and the
Sole Expert shall not disclose to any person or company any such data, information or
documentation. All such data, information and documentation shall remain the
property of the Party disclosing or delivering the same and shall (together with all
copies thereof) be returned to that Party on completion of the Sole Expert's work or his
discharge from office under Clause 21.14. Provided that the Sole Expert may disclose
any data, information or documentation to employees of the Sole Expert or his firm or
company or Affiliates (if any) of the Sole Expert or his or its professional advisers if
such employees or Affiliates or professional advisers have prior to such disclosure
entered into specific undertakings to maintain the confidentiality of such information
data and documentation.

Without prejudice to the Parties’ obligation to comply with any request made by the
Sole Expert under Clause 21.10(d) above, the Parties shall not be entitled to, or to
apply for, discovery of documents in the Expert Proceedings.

If the Sole Expert:

@) relinquishes, resigns or abandons his appointment or dies or becomes
incapacitated before the issue of his determination on costs under Clause
21.17(b); or

London-2/557952/07 -55- G2181/00030
21.15

21.16

21.17

21.18

(b) shall not have issued his determination within the time limit set out in Clause
21.10(k)

then, at the request of either Party, a replacement Sole Expert shall be appointed in
accordance with the provisions of Clauses 21.3 to 21.6 and on such appointment being
made (as defined in Clause 21.7) the appointment of the Sole Expert shall cease unless
prior to the date of appointment of the replacement Sole Expert the Sole Expert shall
have rendered his determination thereunder in which case such determination shall be
binding on the Parties and the proposed appointment of the replacement Sole Expert
shall be withdrawn.

The Sole Expert shall act as an expert and not as an arbitrator and the laws relating to
arbitration shall not apply to the Sole Expert or his determination or the Expert
Proceedings or the procedure by which he reaches his determination.

Any determination of the Sole Expert shall be final and binding upon the Parties save
in the event of fraud or manifest error.

(a) Whilst the Expert Proceedings are in progress:

(@) each Party shall bear the costs of providing all data, information,
documentation and submissions supplied or made by it and the costs of
all lawyers, advisers, witnesses, employees and other Persons retained
by it; and

(ii) each Party shall comply with its obligations as to payment of the Sole
Expert set out in his contract of appointment.

(b) The costs referred to in (a) above and the costs and expenses of the Sole
Expert and any independent advisers to the Sole Expert retained in connection
with a determination hereunder and any costs of his appointment if he is
proposed by the ICC Centre shall be borne as may be determined by the Sole
Expert. The Sole Expert shall issue his determination on the question of how
the said costs are to be borne within five (5) Business Days of the issue of his
determination of the Dispute under Clause 21.10({k). In reaching that
determination the Sole Expert shall be guided by the principle that the
unsuccessful Party should pay the costs of the successful Party, and shall take
into account the relative extent of success or lack thereof by each Party.

The amount (if any) which is required by a determination of the Sole Expert under this
Clause 21 (including, without limitation, any costs under Clause 21.17(b)) to be paid
by one Party to the other Party shall be paid within ten (10) Business Days of the issue
of the determination, and if not paid within that time, interest on that amount shall
accrue and be payable at the rate of LIBOR plus five per cent. (5%) per annum (to be
compounded on the first day of each calendar month of non-payment).

London-2/557952/07 - 56 - G2181/00030
22.3

22.4

22.7

22.8

ARBITRATION

Subject to the provisions of Clauses 20 and 21, GRZ and the Company hereby consent
to submit to the International Centre for Settlement of Investment Disputes ("ICSID")
any Dispute for settlement by arbitration pursuant to the Convention on the Settlement
of Investment Disputes between States and Nationals of Other States (the
"Convention"). Save where the contrary appears, terms used in this Clause 22 shall
bear the same meaning as they do in the Convention.

The Parties hereby agree that the Company, because of foreign control, shall be treated
as a national of a state other than Zambia for the purposes of the Convention.

The Parties agree that the transaction to which this Agreement relates is an investment.

Any arbitral tribunal (the “Tribuna)") constituted pursuant to this Agreement shall
consist of three arbitrators. Each Party shall appoint (1) one arbitrator within fourteen
(14) days of the registration of the request for arbitration. The third arbitrator, who
shall be President of the Tribunal, shall be appointed by agreement of the arbitrators
appointed by the Parties or, failing such agreement within twenty eight (28) days of
registration of the request for arbitration by the Chairman of the Administrative
Council at the request of either Party. None of the arbitrators may be a citizen or a
national of, or a permanent resident in, Zambia or Canada or Switzerland. Without
prejudice to its other powers, the Tribunal shall have the power to fix a longer period
than the period 360 days referred to in Clause 19.5 in any case in which the question
whether a Default Notice is valid or whether the default or failure alleged in any such
Default Notice has occurred has been submitted for settlement by arbitration.

Any arbitration proceeding pursuant to this Agreement shall be conducted in
accordance with the Arbitration Rules of ICSID in effect on the date on which the
proceeding is instituted (the "Arbitration Rules"). Such Arbitration Rules shall be
subject to the express provisions of this Clause 22. In the event of any conflict the
provisions of this Clause 22 shall take precedence over such Arbitration Rules. Any
communications by the Secretary-General with either Party under either the Institution
Rules or the Arbitration Rules of ICSID may be sent by the Secretary General in the
manner provided in Clause 29.

Any arbitration proceedings commenced pursuant to this Agreement shall be held in
London which shall be the seat of the arbitration proceedings. In relation to any
arbitration proceedings commenced under or in connection with this Agreement, GRZ
irrevocably submits to the jurisdiction of the United Kingdom and waives, to the extent
permitted by applicable law, any objection to such arbitration whether on the ground of
venue or on the ground that the arbitration has been commenced in an inconvenient
forum.

The language of any arbitration proceedings shall be English.

Any award in arbitration proceedings held pursuant to the Convention shall be binding
on the parties and judgement thereon may be entered in any court having jurisdiction

London-2/557952/07 - 57- G2181/00030
22.9

22.10

22.12

24,
241

for the purpose. Subject to Clause 24, GRZ irrevocably and generally consents in
respect of the enforcement of any arbitral award or determination of a Sole Expert
against it in any proceedings in any jurisdiction to the giving of any relief or the issue
of any process in connection with such proceedings (including, without limitation, the
making, giving, enforcement or execution against or in respect of any property
whatsoever (irrespective of its use or intended use) of any decision, award, order or
judgment which may be made or given in such proceedings and the granting of any
injunction or order for specific performance or for recovery of land or other property).

The Parties waive any right to appeal to any court of law or other judicial authority in
connection with any arbitration proceedings conducted pursuant to this Agreement.

The costs incurred by the Parties in connection with any arbitration procedure (to
include both Parties' legal and other professional costs and other expenses, the fees and
expenses of the Tribunal, and the charges for the use of the facilities of ICSID) shall be
borne:

(a) equally by the Parties where the Dispute has been referred jointly by them; or
otherwise,

(b) in accordance with Article 61(2) of the Convention.

The amount (if any) which is required by a determination or award of the Tribunal
under this Clause 22 to be paid by one Party to the other Party shall be paid within ten
(10) Business Days of the issue of the determination or award and, if not paid within
that time, interest on that amount shall accrue and be payable at the rate of LIBOR plus
five per cent. per annum (to be compounded on the first day of each Calendar Month
of non-payment).

The provisions of this clause shall not preclude any Party from applying for interim
relief on an urgent or any other basis to a court of competent jurisdiction.

PERFORMANCE TO CONTINUE

Unless the Agreement has already been repudiated or terminated, the Parties shall
continue to observe and perform all the obligations contained in, and may exercise
their rights under, this Agreement notwithstanding the reference of any Dispute to the
Sole Expert or to arbitration. Neither Party shall be entitled to exercise any rights or
election arising in consequence of any alleged default by the other arising out of the
subject matter of the Dispute until the Dispute has been resolved by the Sole Expert or
by arbitration or by agreement of the Parties as the case may be.

WAIVER OF SOVEREIGN IMMUNITY

GRZ irrevocably agrees that should any proceedings in relation to, arising out of or in
connection with this Agreement be taken in any jurisdiction against it or its assets, no
immunity (to the extent that it may at any time exist, whether on the grounds of
sovereignty or otherwise) from those proceedings shall be claimed by it or on its behalf

London-2/557952/07 - 58 - G2181/00030
24.2

26.
26.1

or with respect to its assets, and GRZ hereby irrevocably waives any such immunity
which it or any of its assets now has or may acquire in the future in any jurisdiction.

The waiver of immunities referred to in Clause 24.1 constitutes only a limited and
specific waiver for the purposes of this Agreement and under no circumstances shall it
be interpreted as a general waiver by GRZ or a waiver with respect to proceedings
unrelated to this Agreement. GRZ has not waived such immunity in respect of
property which is (i) located in Zambia, (ii) used by a diplomatic or consular mission
of GRZ (except as may be necessary to effect service of process), or (iii) property of a
military character and under the control of a military authority or defence agency.

LAW APPLICABLE

This Agreement shall be governed by and interpreted in accordance with the laws of
Zambia as in force at the date of execution of the Agreement, supplemented by the
tules of international law where necessary to give effect to this Agreement.

FORCE MAJEURE

Any failure on the part of a Party hereto to comply with any of the terms, conditions
and provisions of this Agreement (except any obligation of a Party to make payment of
money to the other Party) shall not be grounds for termination or give the other Party
hereto any claim for damages insofar as such arises from Force Majeure, if the first-
mentioned Party:

(a) has taken all reasonable precautions, due care and reasonable alternative
measures with the objective of avoiding such failure and of carrying out its
obligations under this Agreement; and

(b) has given notice to the other Party of the occurrence of Force Majeure on
becoming aware of such an event.

The first-mentioned Party shall take all reasonable measures to overcome the Force
Majeure and to fulfil the terms and conditions of this Agreement with the minimum of
delay (provided that no Party has an obligation to settle a labour dispute or to test the
constitutionality of any legislation or law) and shall give notice to the other Party on
the restoration of normal conditions.

For the purposes of this Agreement, Force Majeure shall include war, insurrection,
civil disturbances, blockades, riot, embargoes, strikes, lock-outs and other labour-
conflicts, land disputes, epidemics, volcanic eruptions, earthquakes, cyclones, floods,
explosions, fires, lightning, governmental restrictions, change in applicable law,
unavailability of materials or equipment, failure by GRZ or any of its applicable
ministries, departments or agencies to grant or issue to the Company (as
consultant/operator) or contractors or subcontractors appointed by the Company (as
consultant/operator) the necessary consents and permissions to enable them to operate
in Zambia or to import equipment into Zambia or to grant or issue the necessary
permits for non-Zambian employees of the Company to enter into Zambia and take up

London-2/557952/07 - 59- G2181/00030
26.4

27.1

employment in a timely fashion and any other event which the Party claiming Force
Majeure could not reasonably be expected to prevent or control and which prevents a
Party from complying with any of the terms, conditions or provisions of this
Agreement (provided that GRZ shall not be entitled to give notice of the occurrence of
Force Majeure nor be excused from performance hereunder as a result of any of its
actions or inaction or any of the actions or inactions of its applicable ministries,
departments or agencies).

In the event of any circumstances or event of a kind set out in this Clause 26 the period
of time allowed for the performance of those obligations or exercise of those rights
which are delayed by such event of Force Majeure and the periods of time thereafter
allowed for the performance of obligations or exercise of rights which are dependant
upon the first mentioned obligations or rights, shall be extended by a period equal to
the period during which such event of Force Majeure continues. Any Force Majeure
event arising as a result of the failure by GRZ to perform its obligations as detailed in
Clause 26.2 shall not preclude the right of the Company to enforce its rights arising
from a breach of GRZ's obligations under this Agreement.

Where any period is, or is deemed to be, extended or any later date substituted for an
earlier date under this Clause 26, that extended or substituted period or date shall be
deemed to constitute the period or day referred to in this Agreement (notwithstanding
that at the time of such extension or substitution such period may have expired or such
date may have passed).

VARIATION

The Parties may from time to time by agreement in writing add to, substitute for,
cancel or vary all or any of the provisions of this Agreement, the Approved
Programme of Mining and Metal Treatment Operations, the Large Scale Mining
Licences or any other programme (including any of the Scheduled Programmes),
proposal or plan approved for the purpose of facilitating the objectives of this
Agreement.

(a) Except as otherwise provided in Clause 27.4, where the Company proposes to
modify or vary the Approved Programme of Mining and Metal Treatment
Operations (for the avoidance of doubt, not including the Environmental Plan)
(hereinafter called a "Modification"), the Company shall provide written
notice of such Modification to GRZ. Such Modification shall be deemed to be
approved by GRZ and the Approved Programme of Mining and Metal
Treatment Operations shall be amended to the extent necessary to reflect such
Modification unless GRZ within ninety (90) business days of the notice being
given to it notifies the Company that GRZ considers the Modification to be a
Major Change. If the Company accepts that the Modification is a Major
Change the provisions of Clause 27.4 shall apply.

(b) If the Company does not agree that the Modification is a Major Change then it
may either refer to the Sole Expert in accordance with Clause 21 or submit for

London-2/557952/07 - 60- G2181/00030
arbitration in accordance with Clause 22 the question whether the
Modification is a Major Change. If the Sole Expert or the arbitral tribunal
determines that the Modification is a Major Change then it is deemed that
notice has been given pursuant to Clause 27.2(a) as of the date of the Sole
Expert's or arbitral tribunal's decision and the provisions of Clause 27.4
apply, unless the Company has implemented or commenced implementation of
the Major Change. If such implementation has occurred or commenced then
the Sole Expert or the arbitral tribunal's shall also determine:

() — what action the Company must take; or

Gi) what compensation the Company must pay and to whom such
compensation shall be paid.

27.3 For the purpose of this Clause 27, a proposed Major Change to the Approved
Programme of Mining and Metal Treatment Operations means:

27.4

London-2/557952/07

@

)

(©)

any Modification by which the Company shall not remain in substantial
compliance with the Approved Programme of Mining and Metal Treatment
Operations; or

any proposed material change involving the elimination or material diminution
in the capacity or availability of the Facilities or in the Approved Programme
of Mining and Metal Treatment Operations if a consequence of such proposed
material change would be to reduce materially or delay materially receipt of
GRZ's tax revenues or royalties derived from the Facilities' operations or in a
material respect adversely impact or increase the adverse impact of the
Company's mining activities on the environment; or

any material change in capital expenditure on items not previously included in
the Investment Commitment.

No Major Change shall take effect unless it has been approved or is deemed to have
been approved by GRZ and where the Company intends to make a Major Change the
following provisions shall apply:

(a)

(b)

©)

within thirty (30) days of GRZ giving notice to the Company under Clause
27.2(a) the Company shall, by notice to GRZ of the proposed Major Change,
give full details including an economic analysis of the proposed Major Change
entitled "Proposed Major Change to the Approved Programme of Mining and
Metal Treatment Operations";

if GRZ does not notify the Company that it objects to the Major Change
within thirty (30) days of the notice, GRZ shall be deemed to have approved
the Major Change;

where GRZ requires additional time to evaluate the Major Change, it shall
within the thirty (30) days stipulated in Clause 27.4(b), extend the period by

-61- G2181/00030
27.5

27.6

London-2/557952/07

@

©)

an additional thirty (30) days and if within that thirty (30) day period GRZ
does not notify the Company of any objections it shall be deemed to have
approved the Major Change;

where GRZ objects to the Major Change and the Company considers the
objection to be unreasonable, the Company may elect to refer the question of
the reasonableness of GRZ's objection, at its option, to the Sole Expert under
Clause 21 or the arbitral tribunal under Clause 22. In assessing the
reasonableness or otherwise of GRZ's objections the Sole Expert or the
arbitral tribunal shall have regard to the impact which withholding approval to
the change would have on the economic viability of the project or on other
relevant and extraordinary commercial considerations, as well as the impact
on GRZ revenues, as described in Clause 27.3; and

if the Sole Expert or the arbitral tribunal determines that GRZ's objection is
unreasonable, GRZ shall be deemed to have approved the Major Change.

Where GRZ approves or is deemed to have approved a Modification, the Approved
Programme of Mining and Metal Treatment Operations shall be varied or amended to
the extent necessary to reflect the Modification.

For the purposes of this Agreement, a reduction in the number of employees of the
Company notified (where applicable) to GRZ in accordance with Clause 6.8 shall not,
in and of itself, constitute a Major Change.

CONSULTATION

(a)

b)

(c)

@)

The Company shall nominate a representative, of appropriate qualifications
and who meets the approval of the Minister, to a committee comprising of one
member from each of the Ministry, the Company and the local government
and chaired by a representative of the Ministry of Labour, which shall have no
powers to bind the Company but shall monitor the implementation of the
Training and Human Resources Management Programme.

This committee shall operate during the term of this Agreement and the
Company shall furnish it with reports every six (6) months outlining the
progress of the Training and Human Resources Management Programme,
problems encountered, positions filled and the number of Zambian citizens

employed.
The Company shall only be liable for the costs associated with its
representative in respect of the committee formed pursuant to Clause 28.1.

The Company shall nominate a representative, of appropriate qualifications
and who meets the approval of the Minister, to a committee, comprising of
one member from each of the Ministry, the local government and the
Company and chaired by a representative of the Ministry of Commerce, Trade

- 62- G2181/00030
(b)

©

& Industry, which shall monitor the supply and procurement of goods and
services to the Facilities.

The committee shall operate during the term of this Agreement and the
Company shall furnish it with reports every six (6) months comprising the
following information:

@ a list of successful tenderers which shall include the items supplied,
residence of tenderers and the reasons for awarding the tender; and

Gi) a list of unsuccessful locally based tenderers which shall include reasons
for not awarding the tender.

The Company shall only be liable for the costs associated with its
Tepresentative in respect of the committee formed pursuant to this Clause
28.2.

29. NOTICES

29.1 (a)

)

London-2/557952/07

Any notice, consent, demand, approval or other communication (a "Notice")
Tequired or permitted to be given shall be in writing and:

@ in the case of a Notice given by GRZ, such Notice shall be signed on
behalf of GRZ by either the Minister or Permanent Secretary to the
Ministry as their respective responsibilities require; or

(ii) _ in the case of a Notice to be given by the Company, such Notice shall be
signed by a director or by the Secretary of the Company.

Each such Notice shall, as elected by the Party giving such notice, be
personally delivered or transmitted by telex or facsimile to the other Party as
follows:

A Notice to GRZ
If by facsimile: If by hand:
Permanent Secretary Permanent Secretary
Ministry of Mines and Minerals Ministry of Mines and Minerals
Development Development
+260 1 251 244/252 916 PO Box 31969

Haile Selassie Avenue

Lusaka

Zambia
A Notice to the Company
If by facsimile: If by hand:
The Secretary The Secretary
Mopani Copper Mines Ple Mopani Copper Mines Plc

- 63 - G2181/00030
29.2

31.

32.
32.1

33.
33.1

+ 260 2 229 177 Insurance House
Kitwe
Zambia

Except as otherwise specified herein, all Notices shall be deemed to have been duly
given on the earlier of:

(a) the date of receipt if delivered personally; and

(b) the date of transmission with confirmed answerback if transmitted by
facsimile,

PROVIDED THAT in the event that a Notice is delivered on a day which is not a
Business Day in the jurisdiction in which it is delivered, the Notice shall be deemed to
be delivered on the next following Business Day in that jurisdiction.

Either Party may change its address by Notice to the other Party in accordance with the
provisions of this Clause 29. All Notices and all documents or instruments delivered in
connection with this transaction shall be in the English language.

Where the Company is required to submit any plans, proposals or other material for
the approval of GRZ, the date of submission shall be deemed to be the date on which
GRZ received the said plans, proposals or other materials.

WAIVER

The failure of any Party to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of the provision or any part thereof or the
right of any Party thereafter to enforce each and every part of the provision in respect
of any subsequent default or breach.

SEVERABILITY

The provisions of this Agreement shall be separate and severable each from the other
to the extent that if any portion or any one provision or portion is deemed to be
inoperative then the remainder of this Agreement shall remain binding upon and
enforceable by the Parties hereto. Nothing herein shall preclude one Party from
requesting the other Party to renegotiate any provision herein.

FURTHER ACTS

The Parties shall execute such documents and do and perform such acts that lie within
their power and are necessary to give full effect to this Agreement.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which when
executed shall be deemed to be an original, and such counterparts shall together
constitute one Agreement.

London-2/557952/07 - 64- 2181/0030
34. | REPRESENTATIONS AND WARRANTIES

34.1 Except as expressly stated in this Agreement, no representation, inducement or
warranty was, prior to the execution of this Agreement, given or made by one of the
Parties hereto with the intent of inducing the other Party to enter into this Agreement,
and any representations, inducements or warranties that may have been so given are
hereby denied and negated.

London-2/557952/07 - 65- G2181/00030
IN WITNESS WHEREOF the Parties have caused this Agreement to be executed by their
duly authorised representatives on the day and year first before written.

SIGNED for and on behalf of )
GOVERNMENT OF THE
OF ZAMBIA

SIGNED for and on behalf of )
MOPANI COPPER MINES PLC ) / oh

London-2/557952/07 - 66- G2181/00030
SCHEDULE 1
APPROVED PROGRAMME OF MINING AND METAL TREATMENT OPERATIONS

London-2/557952/07 - 67- G2181/00030
Schedule 1

Approved Programme of Mining and Metal Treatment Operations

The Company has developed a Business Plan based on its intention to purchase
ZCCM’s Nkana Mine, Concentrator and Cobalt Plant as well as the Mufulira
Division as going concerns. The plan’s main focus revolves around the rehabilitation
and improvement of the assets and in so doing ensuring the long term survival and
prosperity of both operations. These goals will be supported by a planned
programme of capital expenditure as envisaged under the Investment Commitment.
A more detailed discussion of the Company’s plans in each area follows. A
breakdown of the Investment Commitment is included in the annexure.

Mufulira

Reserve Development

Current reserves down to the 1340 level, based on information provided by ZCCM,
amount to 28.8mio tonnes grading 3.02% copper in-situ. Below this level there is an
indicated resource of around 18mio tonnes grading 3.21% copper in-situ.

Several studies on the economic feasibility of exploiting the resource at the 1340 to
1540 level have been completed. The Business Plan provides for the completion of a
detailed feasibility study on this resource within the first three years of operations.

Mining Operations

The current business plan envisages an increase in ore throughput from the current
level of 2.1mio tpa to an estimated 2.4mio tpa by 2003. This will be achieved by
completing the implementation of the up-dip open stoping mining method and by
investing capital in the operation as per the Investment Commitment.

The bulk of the spending will initially be applied to rehabilitating the underground
mining fleet and other mining equipment and also in increasing stocks of critical
spares to the levels required to sustain the operation. In years two and three capital
will be invested in replacing obsolete equipment and in developing the SV shaft.
This should result in an increase in throughput and a significant reduction in the
operating costs of the mine.

Provided that the feasibility study results are positive and it makes economic sense
to do so, a decision will be taken on the development of the 1340 to 1540 level.
Preliminary estimates of the development capital required are approximately
US$11.5 mio over a three year period.
Concentrator Operations

As is the case with the Mining Operation the focus of our efforts in the first year of
operations will be to reverse the deterioration of the asset and build up the necessary
spares and consumables to improve the operation of the concentrator. In years two
and three the focus will shift to increasing its capacity and improving efficiencies.

Smelter Operations

Expenditure will be directed during the initial years of the Business Plan on
improving the efficiencies of the Operation as well as addressing the major
environmental concerns. To this end funds have been allocated for the repair and
improvement of the converters, electrostatic precipitators and electric furnace
transformers as well as for the repair and, where needed, the replacement of key
items of equipment.

Further reductions in the unit operating costs of the smelter will be achieved by
focussing efforts on ensuring that sufficient concentrate feed is secured to enable the
smelter to operate at the highest capacity level possible. These concentrates will
mainly be secured under toll arrangements with KCM, RAMC and the soon to be
reopened Chambishi operations.

Acid Plant

Following the completion of a feasibility study and depending on whether KCM

exercise its option on the Nkana Smelter and Refinery complex, the Company will

take a decision on the construction of an acid plant at the Mufulira Smelter.
imi estimates set the cost of constructing an acid plant capable of handling

the Smelter’s emissions at approximately US$60 mio.

Refinery Operations

Our efforts in the Refinery will be focussed on the refurbishment of the tankhouse
and the modernisation of the ancillary infrastructure. Particular attention will be
paid to the rectifier transformers and the rehabilitation and conversion of Tankhouse
2 to periodic current reversal.

The Company intends to refurbish Tankhouse 4 and the Stripper section four years
after the completion date. These projects will, however, only be undertaken should it
make economic sense to do so. The cost of these projects have been estimated at
around US$14.6 mio.

Engineering/Other

The Engineering Department supplies a full range of services to the Division. After
completion the Company will review its needs and rationalise the Engineering
Department in line with its needs. Excess capacity will be leased off to private
enterprises and where practical to retrenched employees. As in other areas the
Engineering Department is critically short of spares and consumables. Our initial
efforts will be focussed on addressing this need.

Significant amounts of money have been provided for the funding of the various
service departments as well as the social assets that will be purchased as part of the
Operation.

A further provision has been made to fulfill the Company’s obligations under the
proposed retrenchment plan which is to implemented as part of the rationalisation
of the Operation.

Production Targets
The Business Plan targets production levels of 2.4 mio tonnes of ore and 56,000

tonnes of copper metal per annum by 2003.
Nkana

Reserve Development

Current in-situ reserves are shown as being 78 mio tonnes at a grade of 2.26% Cu.
The Company will continue with an ore reserve delineation programme mainly
comprising underground drilling. One of the main purposes of this programme will
be to firm up estimates regarding the Synclonorium resource. The cost of this
drilling programme will form part of the Investment Commitment.

The Company will also undertake studies into the feasibility of exploiting various
surface oxide resources and an oxide dump. This will have both positive economic
and environmental consequences.

Mining Operations

Mining Operations will continue to focus on the Mindola, Mindola North, Central
and South Ore Bodies. During the first two years the bulk of the funds made
available will be spent in rehabilitating the underground equipment and
infrastructure as well in increasing spares to a level that is sufficient to sustain
operations at the planned levels.

Current mining methods will be reviewed in due course with a view to improving
efficiencies and reducing dilution. Expatriate personnel will be introduced in certain
key positions. Their main purposes will be to train the local workforce and to ensure
that international best practice is followed in conducting the operation.

Following the successful completion of the drilling programme and a positive
feasibility study the board will evaluate the economic viability of developing the
Synclinorium Ore Body. Should the decision be taken to proceed with the
development of this area a further investment of approximately US$240 mio will be
required.
Pending the outcome of further technical studies it is foreseen that there could be a
need for the construction of cooling facilities for the Mindola Shaft. Should this
prove necessary the capital requirements have been estimated at around US$27.6
mio.

Concentrator Operations

The initial focus in this area would be to reverse the deterioration of the asset and to
increase the levels of spares and consumables to levels that will support the
production plan.

Notwithstanding the fact that current recoveries are satisfactory, the planned
increase in throughput will necessitate the investment of capital to ensure that the
plant operates at a satisfactory level in future.

Should the decision be taken to develop the Synclonorium Ore Body the current
milling capacity would prove insufficient. A capital investment of approximately
US$10 mio would be required to expand capacity to a level sufficient to cope with
the expanded throughput.

Cobalt Plant Operations

The focus of the Investment Commitment in the Cobalt Plant during the three years
following completion will be aimed at improving recoveries and reducing operating
costs. This will include the completion of the Zn SX programme, the refurbishment
and improvement of the filtering system, the process conversion from Lime to Soda
Ash and the improvement of offgas collection.

The Cobalt Plant's production is currently constrained by the roaster capacity.
Following the completion of a successful feasibility study and the positive outcome
of an economic evaluation the Company will invest approximately US$38.8mio in
increasing the capacity of the plant to 3,500 tpa of cobalt.

Engineering/Other

Due to the split of the Nkana operation between the Company and ZCCM the
current Engineering Facilities will be in excess of our needs. We are planning to
consolidate the key functions to provide the Mine with the necessary services. Excess
capacity will be leased off to private enterprises and where practical to retrenched
employees.

As a further measure to optimise cost efficiencies the management of the engineering
services that affect key operational areas will be decentralised. For shared services a
centralised approach is still envisaged.
Production Targets
The Business Plan targets production levels of 4.25 mio tonnes of ore, 72,000 tonnes

of copper metal and 2,200 tonnes of Cobalt metal per annum by 2003.
it ni and Mi ti
Nkana Operation:
Mining: Year One YXearTwo
Underground Equipment 4,000,000 2,700,000
Stores buildup 2,500,000 2,300,000
Pumping 0 1,270,000
Geological 20,000 10,000
WCPE 5,650,000 3,750,000
Feasibility Studies 0 2,000,000
Concentra
Crushing and Milling 420,000 335,000
Concentrating 1,750,000 430,000
Spares and Reagents Buildup 3,337,000 1,696,000
WCPE 70,877 77,218
Cobalt Plant:
Plant Refurbishment 1,000,000 3,110,000
WCPE 230,000 430,000
Other:
Stores Replenishment 5,000,000 0
Retrenchment etc 6,656,000 0
Engineering 1,000,000 1,000,000
Overheads 2,300,000 1,525,000
WCPE 1,040,000 1,020,000
Subtotal 973877 21,653,218
Mufulira Operati
Mining:
Underground Equipment 1,870,000 1,290,000
Pumping 300,000 700,000
SV Shaft 0 0
Spares 2,950,000 500,000
WCPE 1,228,000 1,228,000
Feasibility Studies 0 1,000,000
Concentrator:
Crushing and Milling 869,000 1,248,000
Concentrating 563,000 172,000
Spares and Reagents Buildup 2,500,000 0
WCPE 319,500 330,150

410,000
912,000

17,444,437
‘Smelter:

Precipitator Rehabilitation
Equipment Replacement
Workshop Equipment
WCPE

Total Capital Expenditure

450,000

SCHEDULE 2
LOCAL BUSINESS DEVELOPMENT PROGRAMME

London-2/557952/07 - 68 - G2181/00030
Schedule 2

Local Business Development Programme
1. INTRODUCTION

The Company is very conscious of the need for the establishment of long term, viable and sustainable local
‘businesses. Over and above the economic requirement for this, there is the need to reduce the community
dependency on the mining operations. The main thrust of the Company’s involvement in local business
development will be in assisting retrenched employees to have meaningful employment after leaving the
mines. Sufficient financial resources have been provided, within the retrenchment provision, to establish
this local Business Development Programme.

2. BASIS OF THE LOCAL BUSINESS DEVELOPMENT PROGRAMME

The basis of the Programme will be to provide advice and assistance to retrenched employees. This advice
will focus on the following fundamental business issues:-

- the husbanding of retrenchment packages to establish the basis of required capital

- the identification of suitable entrepreneurial opportunities

- preparation of a business plan

- the establishment of a company/business vehicle

- training in business techniques including marketing, bookkeeping, hiring, taxation, cash
management, etc.

- ongoing assistance in the actual running of the business.

This advice will be offered through the Administration Department. These people will be trained by
suitable qualified professionals, who will also be called upon to interact directly with the retrenchees.

3. ENCOURAGEMENT TO OTHER EMPLOYEES

The company is keenly aware of the fact that not every retrenched miner will be self-employed, or indeed
an employer. To this end, the Company will encourage other employees to establish their operations at the
Mine sites so as to create employment opportunities. In tun, the Company will provide suitable
inducements for other companies to establish operations at our mine sites as opposed to any other.

4. POTENTIAL BUSINESS OPPORTUNITIES

The Company does not wish to prescribe areas of business opportunities that ex-employees may be
interested in as these are of a limited scope. However, there are a number of areas in which the Company
may be able to actively create opportunities, these include:

¢) Light vehicle maintenance. The maintenance of Company vehicles is an area which would easily
be sub-contracted, provided quality and cost objectives are met. It is also an area where there is a
large client base outside the Company. If the Company was satisfied that these services could
satisfactorily be sub-contracted, then it would consider leasing out its existing premises to ex-
employees

a) Property Maintenance. There are many areas relating to property maintenance that lend
themselves to subcontract by suitably qualified ex-employees. These include: painting (internal,
external and roofs), plastering and bricklaying, plumbing, electrical work, garden services, etc.
Potential customers for these services include: the mine, houseowners, absentee landlords,
businesses and municipalities, as well as social and sporting clubs.
°)

e)

e)

5.

Funeral Services. The services that may be offered in this regard include provision of coffins and
firewood, supply and/or pitching of tents, transportation of mourners. Again this may be an area
where certain of the carpentry shop are sub-contracted to carpentry rentrechees. These services
could be offered to the public at large.

Taxi Services. The Company could assist retrenched drivers in purchasing, running and
maintaining small Combi buses. These small vehicles are possibly in range of certain retrenchees’
severance packages. This service has a relatively low entry threshold, but critically requires astute
operating and maintenance.

Forestry and Farming. Within the mine licence area, there are tracts of land that are suitable for
agriculture. Every effort will be made to discourage ad-hoc subsistence type of farming, while
encouraging the sub-division of adequately sized plots to allow good farming practice, such as
Totation, to provide economic returns. Plantations of certain exotic trees will be advocated in areas
which will not encroach on an existing indigenous forests. Although forest plantations have a
long return period, the steady planting of trees in early years could lead to substantial and steady
returns later on.

Fish Farming. The Company’s properties are blessed with wonderful water resources. These
resources are already endangered with poor fishing practices. The initiation of proper fish
breeding programs, with controlled destocking methods could lead to the steady cropping of an
eminently saleable product. Individual retrenchees or their companies involved in such an
undertaking would need to give adequate attention to security.

Workshop Services. The Company is keen to downsize its workshops to provide only unique
services which are not readily available outside, This policy would lead to the abandonment of
large parts of the existing workshops. The Company would like to sublet sections of these
workshops as mini-units to a variety of skilled ex-employees. These units could then offer their
services not only to the mine but to other businesses in the cities.

FURTHER ASSISTANCE TO ENTREPRENEURS.

There are a number of external factors that impact negatively on the successful implementation of our
Local Business Development Program, these include:

a)

b)

°)

Lack of access to Capital. There is a very militant banking system in Zambia. This through its
extortionate lending rates prevent locals from borrowing funds. Borrowing is the secret to the
industrial nations rapid growth. Unfortunately high interest rates are a product of high inflation
rates. The Company will offer whenever possible to improve individuals’ access to capital.

Lack of working capital. Where certain ex-employees sublease company premises from which to
provide services, there may still be difficulties in purchasing working capital. In cases where it is
deemed prudent, the Company will assist in the supply of work-in-progress stocks.

Lack of Recognition. Wherever an ex-employee or their company is able to provide a competitive
service (in terms of price, quality and service) then the Company will have a fixed policy to
support such an enterprise.

The Company has designated Mr Brian Robinson of First Quantum Minerals to be the
responsible person to facilitate the success of the Local Business Development Plan.
SCHEDULE 3
CONTRACT AREAS, LARGE SCALE MINING LICENCE AND MINING AREAS

PARTI

CONTRACT AREAS

Schedule 2 of the Sale and Purchase Agreement shall be incorporated here by reference

London-2/557952/07 - 69 - G2181/00030
PART I
LARGE SCALE MINING LICENCE

Mines Form 103/96
‘Stocked by Mines Development Department
Im BI 4399/96

REGISTRATION No. LML .s-sscsscssecssseenesee

REPUBLIC OF ZAMBIA
LARGE-SCALE MINING LICENCE
(Section 25 of the Mines and Minerals Act, 1995, No. 31 of 1995)

Applicant's name... eee teen

Prospecting Licence No... 1.6.6... ee eee eee

The mining area shall be the area described in the Schedule and annexed hereto and bordered
See eee on the Plan.

The programme of mining and development operations shall be as shown in the Appendix
hereto.

The following conditions included in Prospecting Licence No. PL.........

shall continue to apply: N/A

This large-scale mining licence has this............ day of. ..........200000-
been registered in the Register of Mining Rights.

Director

London-2/557952/07 -70- 2181/0030
RENEWALS AND AMENDMENTS

[ ~ Date of Details of Renewal or | Date of Registration and Signature Director
| Amendment Amendment Registration No.
|

London-2/557952/07 -71- G2181/00030
PART Ill
MINING AREAS

Schedule 2 of the Sale and Purchase Agreement shall be incorporated here by reference

London-2/557952/07 -72- 62181700030
SCHEDULE 4
SOCIAL SERVICES

PART 1
EDUCATIONAL SERVICES

London-2/557952/07 -73- G2181/00030
SCHEDULE 4
PART II

MEDICAL SERVICES

London-2/557952/07 -74- 62181700030
Booz
18/02 ‘90 10:25 FAX 2602447004 ._. _. _MANAGER - PYRO :

TABLE 1 - HOSPITAL BED CAPACITY

MALCOLM Wa’ WATSON TT
__towcost _| ___ ___HIGH_ Cost
leans OPEN __ BEDS —

pees WARD 12 | 6

FEMALE GEN. WARD 24 2
TT orn tea ee
MALE GEN. WARD 24 8
—— — 4
MATERNITY WARD 16 |
—_——_— oS FY
SIDE WARD 5
-—————}+- — + --__} -__ 1 _
EXECUTIVE WARD 3
lroTAL FOR BESS & ee T =a
bo ] —_—

NOTE: The 2000/2001 bed capacity is for both high cost and low cost wings at Malcolm Watson Hospital

18/02 '00 10:25 TX/RX NO.7028 P.002
@oos

10:25 Fak 2602447004 MANAGER - H/R

18/02 ‘90
TABLE 2 - CLINIC BED CAPACITY PAGE 2
|. __ FARM/LOT] core. | cnae_| HRs | _ |
|_SLINIG NO. TOWNSHIP. NO {BEDS cots | criss ore ay| TOTAL
3 24 é
4 24 7
_—__ —_—_—_— _—_—
3 24 6
ae _ —4 WY
spate
—4-—}-—— +
0 24 2
o fa |. fa]
ee

18/62 '00 10:25 TX/RX NO.7028 P.003
Boor

18/02 ‘00 10:25 FAX 2602447004 MANAGER - B/R
TABLE 3 - HOSPITAL OCCUPANCY RATE PAGE 3
ras ~Jan 1988-|_______ IPRowecTeD
MALCOLM WATSON HOSPITAL _ __ 1007/8 1898 {19072000 | SRE

Bed Capacity including Cots
average stayin Hospital
Bed occupancy rate

* This is as a result of all employees attending one hospital

TABLE 5 - HOSPITAL ADMISSION

TOTAL

18/02 '00 10:25 TX/RX NO.7028 P.004
18/02 '90 10:25 FAX 2602447004 . MANAGER - H/R oos

PAGE 4

TABLE 6 - LABOUR DISTRIBUTION BY GRADE -
MALCOLM WATSON HOSPITAL

18/02 '00 10:25 TX/RX NO.7028 P.005
18/02 ‘00 10:25 FAX 2602447004 MANAGER - H/R

Muy S

TABLE 7 - PLANNED LABOUR DISTRIBUTION BY
FUNCTION FOR F-.Y. 2000/2001

{CONSULTANTS . _
[Consultant Anaesthetist
\Consuitant Gynaecologist__
Gonsuttant Surgeon
\Consuttant Paediatrician

{Specialist Gynaecologist

{Consultant Physician

SUB TOTAL

MEDICAL DOCTORS

Substantive
Dentist

Pharmacist/Technologist
Laboratory _ —_——
Microscopist_
Physiotherapist,
Radiographer
[sup Surgery

s

UB TOTAL
[PUBLIC HEALTH
[ANCILLARY SERVICES
[First Aid / Hospital Laundry / Clerical e.t.c.
Hospital Cleaning
(Mortuary / Catering / Orderies_e.tc.

SUB TOTAL
IGRAND TOTAL

18/02 '00 10:25

ADMINISTRATION. ss CidCSCti(‘“‘;CSCS*SCS™S™~SS

————— |

PAGE 5

TX/RX NO.7028

Boos

P.006
N, 7
18702 '00 10:25 FAX 2602447004 MANAGER - H/R oo

Ma 6

TABLE 8 - HOSPITAL UTILISATION BY ELIGIBLE USERS PAGE 6

MALCOLM WATSON HOSPITAL

1998. OCT
NO. OF ELIGIBLE | 1999/2000 NO. OF NO. OF ELIGIBLE
USERS ELIGIBLE USERS USERS

NOTE

The projected figure for 2000/2001 above is for both High and Low Cost Wings at MWH post Y
privatisation.

18/02 '00 10:25 TX/RX NO.7028 P.007
18/02 '00 10:25 FAX 2602447004

MANAGER - H/R

TABLE 9 - CURRENT HOSPITAL BUILDINGS AND FACILITIES ( MLW.H)

Mortuary
\Gontoerse Re Store

Conference Room

18/02 100 10:25

TX/RX NO.7028

Hoos

PAGE 7

P.008
18/02 '00 10:25 FAX 2602447004 MANAGER - H/R ooo

CURRENT HOSPITAL BUILDINGS AND FACILITIES Contd.

PAGE 8

(Martenal Chitd Health Care (Clinics

18/02 '00 10:25 TX/RX NO.7028 P.009
SZ:0T 00. 20/8T

8Z0L°ON XY/XL

oto'd

TABLE 10

MEDICAL COSTS BY ELEMENT
A) MALCOLM WATSON HOSPITAL

a7 97788
Lm ~TACTUAL

98/00

owoT
pera — Lar 4

| | ear — rp le | |
BUDGET BUDGET aa IBuDGET *
Loea Labour | a aa| 486 43 #8 js! 567 my
pees 12 sea 118 “| . ro
| Maer [ 325 585 380 538 Po z2| 383 =
— — - a
; ——— a == fl = S|
Sundryrevenue 108 ol 146 B:) |
Wcking Cost Prot —{- A al = z aa af. 45
ene 1 a “at 106, ag, HT. al = in — a!
Note:

** "The 2000/2001 projected budget Is for both high cost and tow cost winge based at Malcom Watson Hospial ‘with @ grand total of 110 beds as apposed to the
current 63,

PAGE 8

O

yoozehzoez XVd S7:0T G0, 20/8T

U/H - SSSVNVA

oTOB

SZ:0T 00. 70/8T

8Z02°ON X8/XL

110d

B) CLINGS
TT 96187 TF 97 es L ooo 1
{as-00 AGTUAL = TUAL —hea Pera ACTUAL pre
BUDGET pm BUDGET a | Preecton| lBuDGET “4
| Local Labour | 451 403 eal aa wi 357 74] sala
| Expattate Labour 124 181 131 4 20 73 110 417
Matedals | 48 a4 6 40 45 “| |
Reallcations 8 8 | i 11 wo
Contractors ; 1 (| 3 3 7 0 4
Electiy | 3 4 4 3| 8 8 7 i i
Sundy expenses: 2 16 ‘ 2 2 a 1 4
Sundry revenue 16 “a 2 4 14 3 14) A
et Cox re | 1 f) 8 " 9 ')
Total by element 620 val 638 S75{ 481) 958] 700| 101 i

Le)

* ‘ONLY FOUR CLINICS AND PLANTSITE CLINIC WILL BE MAINTAINED WITH A TOTAL LABOUR FORCE OF 25.

PAGE 10

Z

Szi0T 00. 20/8T

yooLryzose XVI

W/H - SEDVNVR

TIoB
18/0:

‘90 «10:25 FAX 2602447004

MANAGER - H/R

PUPIL ENROLMENT AT ZCCM MUFULIRA PRIMARY SCHOOL

or

CHILDREN OF
MINERS /NON-MINERS PUPIL ENROLMENT 1999 PUPIL ENROLMENT 2000
Children of Miners 400 412
Children of

Non-Miners 45 31
TOTAL 445 443

NUMBER OF TEACHERS AND SUPPORT STAFF BY PAY GRADE

PAY GRADE NUMBER OF TEACHERS NUMBER OF SUPPORT STAFF

G12 2 -

Gl 8 -
G2 9 -
G3 -
Gé -
os -
G7 -
TOTAL 19 10

UN et

VACANCIES
PAY_GRADE NUMBER OF TEACHERS NUMBER OF SUPPORT STAFF

G2 2 -
G7 2

MAIN FACILITIES AT ZCCM MUFULIRA PRIMARY SCHOOL
BUILDINGS AND GROUNDS NUMBER

Classrooms
Music Room
Library
Homecraft
Print/Computer Library
Costume Room
Store Room
Administration
Hall

Playing Fields
Car Parks

w
ee

18/02 '00 10:25 TX/RX NO.7028

P.012
18/02 '00 09:34 FAX 260 2 228917 NKANA HOSPITAL \goo1

TABLE 1 - HOSPITAL BED CAPACITY

|WARD

ale Medical
ale Surgical I
Surgical Admission

Children's Medical II

hildren’s Surgical

Note: * Before 1998, the total number of beds at Wusakile Hospital was 330. From 1999
to date the number has reduced to 315 as a result of doing away with 15 hot boxes.

18/02 '00 09:35 TX/RX NO.7022 P.001
18/02 'GO 09:34 FAX 260 2 228917 NKANA HOSPITAL Moo2

Wusaktie 2.

TABLE 2 - CLINIC BED CAPACITY

HRS

18/02 '00 09:35 TX/RX NO.7022 P.002
18/02 '00 09:48 FAX 260 2 228917

Wuoabile %

NKANA HOSPITAL

TABLE 3 - HOSPITAL OCCUPANCY RATE

WUSAKILE HOSPITAL 1997
NO. OF
PATIENTS

[Nhana Division employes | __ 13644 |
36371
sion

Nou-Nkana Division users [14832 |

‘WUSAKILE HOSPITAL 1997
NO. OF
PATIENTS

INkana Division dependanis [$559
[Non-Nkena Division users | _—«*1301_—Ssi|
OTAL YC

18/02 '00 09:48 TX/RX NO.7023

P.002

@ooz
18/02 '00 10:01 FAX 260 2 228917 NKANA HOSPITAL @oo1

—

SPIRITS
He

|
4
2
&

By

le

=

;
;
F

irst Aid
Hospital cleaning,
lospital laundry
ledical Store keeping

ie
B

|
t

SUBTOTAL

18/02 00 10:01 TX/RX NO.7025 P.001
NKANA HOSPITAL igoo02

18/02 ‘00 10:01 FAX 260 2 228917

pruekile S
CATEGORY
RURSESINSERVICE SS

OWNSHIP/PLANTSITE CLINICS
IGRAND TOTAL

18/02 '00 10:01 TX/RX NO.7025 P.002
18/02 ‘00 09:34 FAX 260 2 228917 NKANA HOSPITAL Moos
borabrle

=2-

BUMLDINGS AND FACILITIES ‘WUSAKILE

SPECIALIST SERVICES

18/02 '00 09:35 TX/RX NO.7022 P.005
18/02 ‘00 09:34 FAX 260 2 228917 NKANA HOSPITAL .. — oe ___ Boose

wuseecke F

BUILDINGS AND FACILITIES WUSAKILE

ae

Radiology

Physiotherapy
[Dental Care

18/02 '00 09:35 TX/RX NO.7022 P.006
WUSAKILE

Note: *3 of the 4 ambulances are non-runners

18/02 '00 09:35 TX/RX NO.7022 P.004
18/02 '00 09:48 FAX 260 2 228917 NEANA HOSPITAL

LdescarLe S

@oo1

TABLE 9 - LABOUR DISTRIBUTION BY GRADE - WUSAKILE HOSPITAL
(JANUARY 2000)

G14
Gll
Gl

18/02 '00 09:48 TX/RX NO. 7023 P.001
18/02 '00 09:34 FAX 260 2 228917

“wnvacaele (0

NKANA HOSPITAL _w Lee ce ee cee

MEDICAL COSTS BY ELEMENT- WUSIKIL! HOSPITAL

ca

DESCRIPTION

bo

Local labour
Expatriate Labour
Materials
Reallocations
Inter div. charges
‘Contractors
Electricity

Sundry expenses
Sundry revenue
Working cost project
lTotal by element

Ex Rates 1 US $= K 1257.5

1257.5 1375 1367 1750 = 1946.22

18/02 100 09:35 TX/RK NO.7022 P.007
18/02 '00 09:34 FAX 260 2 228917 NKANA HOSPITAL gous

TABLE 4 - PUPIL ENROLMENT AT ZCCM NKANA PRIMARY SCHOOL

NUMBER OF SUPPORT
STAFF :

18/02 '00 09:35 TX/RX NO.7022 P.003
SCHEDULE 5
PARTI

ENVIRONMENTAL PLAN

This document is the framework Environmental Plan referred to in Clause 12.1(b)(ii) of the
Agreement and sets out the Company’s environmental policies and broad outline plans.

The Company shall conduct environmental studies at its Mufulira and Nkana Operations and
prepare its own environmental impact statement, which shall comprise a detailed
Environmental Plan which shall be submitted to GRZ within 15 months of Completion.
GRZ shall, within three (3) months of its receipt thereof, approve the Environmental Plan
provided that such Environmental Plan is in accordance with and meets Good Mining
Practices as defined in the Agreement. In the event there is a dispute as to whether the
Environmental Plan meets Good Mining Practices the matter shall be referred for
determination by a Sole Expert in accordance with Clause 21 of the Development Agreement.
If the Sole Expert determines that (a) the Environmental Plan is in accordance with Good
Mining Practices, GRZ shall be deemed to have approved the Environmental Plan and GRZ
shall notify the Company accordingly; or (6) the Environmental Plan does not meet Good
Mining Practices, the Company shall make such amendments as directed by the Sole Expert in
order that the Environmental Plan shall conform to Good Mining Practice. If either party fails
to abide by the Sole Expert’s determination this will constitute a “material default” for the
purposes of Clause 19 of the Agreement .The Environmental Plan shall bring the Operations
(with the exception of Mufulira Smelter) into compliance with existing Environmental Laws
within a period of three (3) years from Completion.

In the interim, the Company shall adopt ZCCM’s current environmental impact statement for
the Mufulira Division, and that for the Nkana Division in so far as it refers to the Company’s
Operations at that location, subject in both cases to any subsequent approved amendments or
updates which are to be approved by GRZ (acting reasonably). The two environmental
impact statements were originally prepared by the consultants Steffen, Robertson and Kirsten
on behalf of ZCCM in September 1996 and March 1997, and shall be deemed to be
incorporated into the Environmental Plan. They have been approved by the Minister under the
Act for the purpose of renewal of the Large Scale Mining Licences for the Mufulira and
Nkana mining licence areas.

The detailed Environmental Plan will include proposals to bring the Mufulira Smelter into
compliance with Environmental Laws within a period of five (5) years of Completion in
accordance with and subject to the Contingent Commitment provisions of the Development
Agreement.

The Company shall assume any obligations for environmental clean-up, which result from its
own operations after Completion, following closure of the mine until such time as a closure
certificate is granted.

London-2/572646/01

The Company undertakes to comply with its obligations regarding making payments to the
Environmental Protection Fund as provided for under applicable laws in Zambia.

This framework Environmental Plan has identified the following issues:

(a) | The Mufulira smelter has no sulphur dioxide abatement facility and consequently about
98% of the total sulphur in feed to the smelter is emitted as sulphur dioxide gas at a
rate of about 5,000 tonnes per month;

(b) At times there are emissions of sulphur dioxide from the Nkana Cobalt Plant roaster
due to the inability of the Nkana acid plants to accept the gas;

(c)  Effluents discharged into streams in or around both plant areas are generally compliant
with S.1. No. 72 of 1993, but occasional “upsets” in the processing operations may
cause elevated concentrations of suspended solids, copper and sulphate (and cobalt, at
Nkana) to enter the effluent drains.

As part of the ongoing activities of the environmental management programme, the Company
shall:

(a) | Examine ways to improve water management and mineral processing procedures to
reduce contaminant levels in the effluent discharges;

(b) Quantify the levels of air emissions from processing and smelting activities and
propose measures to reduce sulphur dioxide emissions,

(©) Implement measures to reduce sediment release and wind erosion from the tailings
dumps;

(d) Assess aquatic resources during periods of high flow;

(e) Assess the effects of air emissions on health, vegetation and soils, particularly in the
most affected townships;

(f) Assess the socio-economic impact of mining activities and the consequences of mine
closure in the local and regional environs.

Environmental Policies and Objectives
1. Pollution Prevention

Priority will be given to technological modernisation and improved process maintenance,
monitoring and control to complement conventional pollution control systems for atmospheric
emissions and effluent discharges.

This approach will, inter alia:

@ reduce the volume of water requiring treatment by increasing recycling of process
water and minimise the use of fresh water. This will improve the efficiency of metals
and solids removal in effluent treatment systems; and

London-2/572646/01 -2- edoee
i) minimise process upset conditions and spills to the environment.
2. Reduction of Risks

Incidences of inadvertent releases will be minimised by an improved capacity for the
containment of untreated water and reduced external storage of sludges and residues. The
implementation of spill prevention plans will further reduce risks.

3. Reduction of Environmental Impacts

Treated water discharges into the environment will be consolidated into one stream as far as
possible. This will result in improved treatment efficiency and will reduce stress on the
number of streams currently receiving untreated or partially treated water.

4. Conducting Progressive Rehabilitation

Where appropriate, progressive rehabilitation will be exercised over the operating life of
facilities when areas become inactive and plant units redundant.

General housekeeping improvements within the plant site are a part of the investment
programme. This includes appropriate storage for concentrates, residues, full and empty
containers for chemicals, sludges and so forth.

5. Achieving Production Efficiency

A fundamental objective of the Company will be to achieve a high level of production
efficiency. Losses of metals through discharges of concentrates and process solutions
Tepresent unacceptable economic costs and environmental effects. Optimising process and
production efficiency will have a favourable environmental benefit.

6. Protection of Human Health

The Company commits to a modernisation programme at Mufulira and Nkana that will reduce
emissions, discharges and releases into the environment and address, inter alia, the issue of
the protection of human health. Major environmental capital expenditures as contemplated in
the Agreement will be required to bring these operations to an acceptable standard.

7. Final Environmental Plan

The final Environmental Plan will describe the Company’s commitment (subject to the
provisions of the Agreement) to bring the environmental performance of its Assets into
compliance, over a period of time, with the Environmental Laws. The technological
modernisation programme is expected to be completed within thirty six (36) months of
Completion, with the exception of the Mufulira Smelter which shall be addressed as a separate
issue depending upon the Company’s future operating plans.

Areas of non-compliance will be discussed and agreed to with GRZ. The time required to
bring each process into compliance which will not exceed 5 years, will be detailed in the final
Environmental Plan.

London-2/572646/01 -3- a
8. Timetable

In accordance with clause 12.1 of the Agreement and the second paragraph of Part 1 of this
Schedule 5 .

London-2/572646/01 -4- cecboee
SCHEDULE §
PART I
ENVIRONMENTAL CLEAN-UP OBLIGATIONS

Programmes of progressive rehabilitation will be undertaken over the remaining life of
Mufulira and Nkana Mines in preparation for their eventual closure. The costs of these
programmes for the areas which will fall under the control of the Company are estimated to
be $4.0 million at Mufulira and $5.3 million at Nkana.

The Company undertakes that after Operations come to an end, it will clean up the mine site
and plant areas with the objectives of:

(a) Protecting public health and safety;
(b) Minimising or eliminating environmental degradation;
(c) Allowing a productive use of the land.

The global costs of such rehabilitation are estimated at $11 million at Mufulira and $19
million at Nkana, of which in each case approximately 90% is required for demolition of
buildings and clearance and resurfacing of the plant areas. At Nkana, a large proportion of
this cost will be the responsibility of the operators of the smelter, refinery and acid plants.
Studies will be undertaken in the context of the Environmental Plan to define more accurately
the costs ascribable to the Company in each case.

Mine closure

Mine closure will follow exhaustion of ore reserves at the Company’s Operations. The
following activities are expected to be required:

(a) The Company will undertake to decommission all shafts by sealing all openings to
surface after salvage of underground equipment, dismantle and remove all surface
structures for which there is no further use, and contour and re-vegetate disturbed
surfaces. Open pits and caving areas will be protected from inadvertent access by
suitable barriers or warning signs. Water levels and qualities will be monitored until
results indicate that conditions have stabilised.

(®) | Overburden and waste rock dumps _ will be re-profiled by appropriate methods in cases
where there is a possibility of instability, and re-vegetation will be encouraged if the
dumps have no further resource potential. Tailings dams will be stabilised by
vegetation of surfaces and by construction of toe bunds, surface evaporation paddocks
or engineered discharge structures as appropriate.

(c) Plant facilities and unwanted buildings will be removed. Structures will be
disassembled and all scrap steel and other waste materials removed. Slabs and
foundations will be broken up, contaminated soils removed or treated, and
contaminated areas covered with a layer of waste rock or soil. The site will be

London-2/572646/01 -5-
@

contoured, natural drainage systems will be reestablished, and the area will be re-
vegetated as appropriate.

Monitoring of pollution control measures and water flows and quality will be
conducted regularly after the cessation of operations until the final closure certificate is
granted.

Environmental Safeguards - Key Aspects

The principal components of the Mining Area requiring rehabilitation, decommissioning and
closure activities have been identified in the environmental impact statements. Progressive
rehabilitation of disused workings and affected areas will be undertaken prior to mine closure.
Specific measures that will be taken to safeguard the environment during the rehabilitation
stage will include:

(a)

@)
©
@)

©

Undertaking an environmental monitoring programme to monitor the impact of
operations and to characterise the mine site and receiving environment. The
programme will cover air quality, surface and ground water quality and meteorology;

Minimising discharge of liquid effluents to surface waters;
Preparation of an erosion and sediment contro! plan;

Development of management plans for handling, storage and disposal of chemicals,
reagents, fuels, oils, and other hazardous (reactive, inflammable, radioactive, corrosive
or toxic) materials and wastes;

Preparation and implementation of a reclamation plan with the objective of
progressively returning the land to conditions capable of supporting productive uses.
To the extent possible, reclamation activities will be concurrent with ongoing
production activities.

London-2/572646/01 -6- sebess
SCHEDULE 6
TRAINING & HUMAN RESOURCES MANAGEMENT PROGRAMME
1 Human Resources Policy

The Company believes that the success of Operations depends on the retention of a well-
integrated and trained labour force. The Company will invest in the training and developing
of its employees with a view to ensuring the availability of all necessary skills for the
successful development of its business in a changing business and technological environment.

2. Formal Agreements

The Company undertakes to recognise for purposes of collective bargaining and negotiation
the trade union that currently represents the Transferring Employees, at present being the
Mineworkers Union of Zambia, provided that Transferring Employees shall be free to form or
belong to any other trade union of their choice.

The Company will abide by the conditions of the collective agreement and redundancy
agreement currently in force, as agreed with the Mineworkers Union of Zambia. It will
continue to apply the terms and conditions of employment as specified in the Standard Code
Book 1996 until such time as any revised terms are agreed with the employees and their trade
union.

3. Manpower Plans

The Company will continually review the size and composition of its labour force to ensure
that it remains consistent with projected production levels and methods. The management
team will have a primary responsibility for assessing the future manpower needs of the
business and defining organisational structures and interfaces as well as detailing
accountabilities of each major functional area.

At Completion, all existing employees of Mufulira Division, and the majority of the
employees at those Operations at Nkana Division which are to be acquired by the Company,
who have been selected and have agreed to transfer, will become employees of the Company.
The current relevant numbers are 4,800 at Mufulira and 5,951 at Nkana.

Over the subsequent five years, the Company will progressively reduce employee numbers in
line with production requirements. Initial projections suggest that the number of employees
over the period of the plan may be as follows:

Division

Mofulira

London-2/572646/01 -7- soon
4. Expatriates / Zambian Citizens and Equal Opportunities

The Company may recruit and retain in Zambia such expatriate employees as the Company
judges necessary for the efficient and successful operation of its business. The Company
envisages that there will be a net addition of 20 expatriates at senior management level and
approximately 40 others to support operations at lower levels. These numbers will be subject
to continual review, and it is the Company’s intention that many of the expatriates will not be
retained for an extended period but will use their expertise to raise the skills of the Zambian
workforce to the requisite level such that the requirements for expatriate labour should
progressively reduce.

Notwithstanding the above, the Company’s human resources department shall, in its
recruitment, selection, promotion and assignment of personnel, not discriminate against
comparably qualified and experienced Zambian citizens and shall focus on securing and
maximising training and development opportunities for Zambian citizens. Importance will be
accorded to attracting qualified Zambian citizens working overseas to return to employment
within the Zambian mining and metallurgical industry.

Formal management development programmes shall be instituted to meet the development
needs of the business. Promising young professionals shall be specifically targeted to ensure
that they are accorded equal opportunities for recruitment, promotion, training and
development

5. Staff Development

The Company expects to spend approximately US$0.8 million on training its workforce each
year, although this figure will be subject to review in the light of total workforce numbers and
specific training requirements. Funds will be allocated to both local and overseas training.

Consideration shall be given to the long-term manpower requirements of the business and the
need to ensure that senior and key positions are appropriately manned. Career Development
plans will therefore be established for the guidance of individual employee development and
will ensure that employees receive relevant training and experience consistent with operational
skill requirements. The Company shall adopt a policy of filling positions and promoting
employees from within the Company wherever appropriate.

6. Overseas Training

The Company shall consider and target opportunities for overseas training to provide broad
based experience to managerial and technical staff where appropriate. These may include:

(a) Formal secondment to associate companies of the joint venture partners overseas;
(be) Business management courses;
(c) Technical courses based upon requirements of the Company’s operations;

(d) — Scholarships for undergraduate or graduate studies in exceptional cases.

London-2/572646/01 -8- eben
(e) The Company will continue to sponsor Zambian employees currently undertaking
appropriate specialised courses locally and abroad.

7. Remuneration Policy

The Company, consistent with its cash flows, shall review the remuneration of employees
with a view to improving base salaries to attract and retain competent and experienced staff..
The Company shall progressively reduce the dependence of employees upon the Company by
grossing-up non-cash benefits into the wage structure.

8. Employee Shareholding
The Company shall establish a profit sharing scheme with its managers and employees.
9. Retrenchment Mitigation

Given the need for retrenched employees to be re-equipped to direct their talents and energies
outside of the Company, an additional expense of $12.5 million is budgeted over the first five
years for retraining those employees whose jobs have been made redundant. The Company
shall also investigate assisting retrenched employees to find formal employment elsewhere.

10. Safety training and Awareness

The Company attaches great importance to the safety of employees at the work place and
believes that the success of safety programmes will only be guaranteed by the involvement and
participation of employees. Safety training will be given where appropriate to create greater
safety awareness, develop expertise and encourage ownership of safety concerns by the entire
workforce.

11. | Emergency Response Teams

Prompt and proper medical attention for injured persons and prevention of injury to
employees and members of the public are primary considerations. Emergency and medical
services at workplaces will be evaluated to ensure that they are appropriate to needs. First
Aid training will continue to be offered to employees to enable them to deal with emergency
situations.

12. _ Training and Human Resources Management Plan

The Company will produce, within 12 months of Completion, a detailed training and human
Tesources management plan (which will be submitted to GRZ for approval under clause 6.2 of
the Agreement), encapsulating and expanding upon all of the above issues.

London-2/572646/01 -9-

SCHEDULE 7
INSURANCE POLICIES

Schedule 9 of the Sale and Purchase Agreement shall be incorporated here by reference

‘London-2/557952/07 -77- G2181/00030
SCHEDULE 8
Tax SCHEDULE

The principal applicable taxes and the rates applicable to the Company in the conduct of
Normal Operations as at the date hereof are as follows:

(1) ~~ ‘Income Tax:

@

Gi)

(iii)

(iv)

wy)

(i)

The Company shall pay to GRZ income tax in accordance with the provisions
of this Agreement on its net taxable income arising from all mining,
concentration, smelting and refining and other operations.

The income tax rate applying as at the date of this Agreement shall be twenty
five per cent. (25%).

The carry forward of losses shall be permitted for a period of ten (10) years
from the date at which the loss was incurred. Losses should be used on a first
in, first out basis with earlier losses used before later losses.

The Company shall be entitled to maintain books of account and to render
income tax returns and retums in respect of royalties and custom and excise
duties stated in United States dollars in accordance with generally accepted
accounting principles.

For the purposes of Part VI of the Fifth Schedule to the Income Tax Act, the
Facilities shall be deemed a "1975 new mine” allowing the deduction of one
hundred per cent. (100%) of capital expenditure (as defined in the Act) in the
year in which the capital expenditure was incurred provided the Facilities
continue to be owned by a Single legal entity. In the calculation of the
Company's liability to income tax, the Company shall be entitled to deduct
“price participation payments" payable pursuant to Clause 4.2(c) of the Sale
and Purchase Agreement.

Any Price Participation Payments (as defined in the Sale and Purchase
Agreement) shall be regarded as an expense of the Company and deductible in
calculating the income tax payable by the Company.

(2) Royalties:

@

di)

London-2/557952/07

The Company shall pay to GRZ Mineral Royalty tax (the "Royalty") on the
gross revenue of minerals produced in the Mining Area at a rate of 0.6%
provided that the Royalty otherwise payable hereunder shall be exempt from
payment in the first five (5) years following Completion.

GRZ confirms that for the Stability Period, royalty payable under the Act shall
be deductible against liability for income tax.

- 78 - G2181/00030
Gi)

The circumstances where the discretion available to GRZ under Section 67 of
the Act to defer the payment of royalty would be exercised are:

(aa)

(bb)

(iv)

under the terms of Section 67(3) where the cash operating margin of
the Company's mining operations is less than nil; and

under the terms of Section 67(2) on samples of minerals acquired for
the purposes of assay, analysis or other examination.

For the purposes of the foregoing “cash operating margin” means the amount
derived by deducting operating costs (not including capital expenditure during
or required for the development of the Facilities) from revenue.

(3) Other Taxes, Charges and Fees:

@

London-2/557952/07

Customs and Excise Duties

Subject to the provisions of Clause 14 and Section 97 of the Act, the Company
shall be liable to pay customs and excise duties on all items imported for the
purposes of the Approved Programme of Mining and Metal Treatment
Operations at such rates and on the terms and conditions as are set out in the
Customs and Excise Act save that:

(aa)

(bb)

(cc)

for the twelve (12) month period commencing from the Completion
Date, the Company shall pay such customs and excise duties at rate of
zero per cent. (0%) on all consumable items imported during that
period for the purposes of the Approved Programme of Mining and
Metal Treatment Operations and which imports, but for the conditions
set forth in this section, would have resulted in customs and excise
duties being payable up to a value of sixteen million dollars
(US$16,000,000);

for the next following twelve (12) months, the Company shall pay
such customs and excise duties at a rate of zero per cent. (0%) on all
consumable items imported during that period for the purposes of the
Approved Programme of Mining and Metal Treatment Operations and
which imports, but for the conditions set forth in this section, would
have resulted in customs and excise duties being payable up to a value
of twelve million dollars (US$12,000,000);

for the next following twelve (12) months, the Company shall pay
such customs and excise duties at a rate of zero per cent. (0%) on all
consumable items imported during that period for the purposes of the
Approved Programme of Mining and Metal Treatment Operations and
which imports, but for the conditions set forth in this section, would
have resulted in customs and excise duties being payable up to a value
of ten million dollars (US$10,000,000); and

-79- G2181/00030
(dd) for the next following twelve (12) months, the Company shall pay
such customs and excise duties at a rate of zero per cent. (0%) on all
consumable items imported during that period for the purposes of the
Approved Programme of Mining and Metal Treatment Operations and
which imports, but for the conditions set forth in this section, would
have resulted in customs and excise duties being payable up to a value
of ten million dollars (US$10,000,000); and

(ee) the Company will also enjoy the benefit of Section 97 of the Act
namely that the Company shall be entitled to exemption from customs
and excise duties, and from any other duty or impost levied under the
Customs and Excise Act, in respect of all machinery and equipment
{including specialised motor vehicles) or other items of a capital
nature required for any of the activities carried on or to be carried on
in pursuance of the right or otherwise for the purposes of its
investment in mining metal treatment operations or prospecting. GRZ
and the Company agree that such machinery, equipment and other
items of a capital nature imported by contractors of the Company
engaged by the Company for the purposes of implementing the
Approved Programme of Operations, Normal Operations, or any
other proposed capital expenditure as set out in the Scheduled
Programmes shall similarly enjoy the benefit of the Company's
exemption from customs and excise duties under Section 97 of the
Act. GRZ and the Company further agree to establish an
administrative mechanism to achieve this post Completion of which an
essential part shall be the implementation of an audit trail for purposes
of proving to GRZ that the imported equipment referred to above
have been used for purposes falling within Section 97 of the Act.

(i) Excise Duty on Power:

GRZ confirms that this is ten per cent. (10%) of the amount paid to ZESCO
by the Copperbelt Energy Corporation PLC for the purchase of electricity.
For the avoidance of doubt and as provided in Clause 16.6, the Company will
not be required to pay the Excise Duty on Power applicable to the Company's
purchases of electricity in relation to the operation of the Facilities for the
Stability Period.

ii) Other Taxes, Charges and Fees:

For the avoidance of doubt, the Company shall be liable to pay (and these
provisions will be without prejudice to such liability) all other taxes, charges
and fees payable to GRZ or to any governmental authority in Zambia as of the
date of this Agreement in relation to its mining, concentration, smelting or
refining and other operations carried out in Zambia, including but not limited
to:

London-2/557952/07 - 80- G2181/00030
(4)

©)

(aa) any annual fees, company fees, land rents falling due post Completion
or other payments due to GRZ in accordance with applicable
legislation and the provisions of this Agreement; and

(bb) taxes, charges and fees for services rendered by governmental
authorities on request or to public or commercial enterprises
generally;

save that such liability will not include any amounts owed by ZCCM and still
outstanding as of the date of this Agreement.

Value Added Tax ("VAT"):

i) In accordance with the provisions of the Value Added Tax Act, Chapter 331
of the laws of Zambia 1995, Plant Products are chargeable to VAT at a rate of
zero per cent. (0%) if exported and are otherwise taxable at a standard rate.

i) GRZ confirms that input VAT shall be credited to the Company within thirty
(30) days from the date of submission of the Company's monthly VAT return
in respect of each accounting period.

(iii) For the purposes of this Clause, “input VAT" shall mean VAT claimable in
respect of allowable business purchases of goods and services supplied by a
registered supplier (which, for the avoidance of doubt, shall include the
treatment of Mine Products) during a prescribed accounting period for the
purposes of the Facilities and/or the activities contemplated in the Scheduled
Programmes and/or the conduct of Normal Operations.

(iv) In accordance with the VAT Letter issued by the Commissioner General of the
Zambia Revenue Authority, the transfer of the business of ZCCM's Mufulira
Division and the Nkana mines, concentrate and cobalt plant to the Company
shall not be treated as a taxable supply of goods and services for the purposes
of the Value Added Tax Act Chapter 331 of the laws of Zambia 1995.

Relief from Withholding Tax

The rate of withholding tax applicable to the Company shall be ten per cent. (10%)
save that for the Stability Period the Company shall pay withholding tax on dividends,
royalties, patents, principal or interest payments to lenders or Shareholders or their
Affiliates and marketing and management fees to Shareholders or their Affiliates (in
any such case who are not resident in Zambia for withholding tax purposes) at a rate of
zero per cent. (0%).

GRZ confirms its intention to enter into Double Taxation Agreements with its major
trading partners which should, inter alia, reduce the level of withholding tax suffered
on distributions and payments of interest by the Company.

London-2/5$7952/07 -81- G2181/00030
(6) Deductions for Mining Expenditure on a non-producing and non-contiguous mine

For the purpose of ascertaining the Company's allowable deductions under Section five
(one) (5(1)) of Part VI, Paragraph 23 of the Fifth Schedule to the Income Tax Act, the
Facilities shall at all times be regarded as a single large scale mining and metal
treatment operation, provided the Facilities continue to be owned by a single legal
entity.

London-2/557952/07 - 82- G2181/00030
SCHEDULE 9
TRANSFERRING SOCIAL ASSETS

Schedule 15 of the Sale and Purchase Agreement shall be incorporated here by reference

London-2/557952/07 - 83 - G2181/00030
